I declare resumed the session of the European Parliament adjourned on Thursday 7 July 2005.
Please allow me next to make a statement relating to the events we have witnessed this summer.
As you will remember, on 7 July, at our last sitting before the holidays, we were taken by surprise by the terrorist attacks on London, which, as we feared at the time, caused many victims. Europe continues to be threatened by terrorism and this is a problem to which we must attach special importance in view of the events of July and those which followed.
This summer, however, has also been marked by other tragic events: the persistence of terrorism in Iraq, horrendous natural disasters and accidents that have brought pain to many families throughout the world — particularly here in Europe and now, especially, in the United States.
You must be aware that, during this summer, whenever one of these events has taken place, I have immediately expressed our solidarity and made contact with the countries affected by these dramas on behalf of the European Parliament. Every time they have happened we have made our voice heard.
I also believe that we should all join together today to share the pain of the families of the victims of these events, of those who have lost their loved ones in the deadly conflicts affecting the planet. The United States deserve special mention, since they are currently experiencing a drama of extraordinary dimensions which is shocking the whole world. It appears that there will be many many victims, thousands of people have been displaced and enormous damage has been done, both in economic terms, and to the social structure.
In Iraq, terrorism kills many people everyday, in a constant drip. A rumour alone is enough, as was the case a few weeks ago, when panic on a bridge in Baghdad led to the deaths of more than a thousand people.
Dramatic civilian aeroplane and helicopter accidents have led to the deaths of more than 400 people in Indonesia, Greece, Venezuela, Peru and in the Baltic, and also in Afghanistan, where European soldiers have died — Spanish, on this occasion, but they could have been from any European country — following a helicopter accident.
I feel we should remember at this point the words addressed to us by the President of Afghanistan, Mr Kharzai, when here in this Assembly he highlighted the significant role played by the troops of European countries in defence of human rights and peace-keeping in his country.
There has been more: disastrous floods in Austria, Germany, Bulgaria, Romania and Switzerland have killed dozens of people and displaced hundreds of thousands of inhabitants. Serious economic damage as a result of excessive rainfall in one half of Europe and serious economic damage resulting from the terrible drought suffered by the other half of Europe, a drought that feeds the forest fires, particularly in Portugal, France and Spain, which have cost the lives of dozens of people, including firefighters and pilots involved in fighting those fires.
The results of this environmental damage caused by too much water, in some cases, and a lack of it, in others, will be very difficult to reverse and should remind us that the violent nature of these phenomena is the result of imbalances to which the European Union has paid particular attention and will have to continue to do so.
Ladies and gentlemen, in the face of the majority of these dramas, the European Union has demonstrated its capacity to mobilise and to go to the assistance of the victims quickly. We must make use of our capacity for prevention and action in order to show solidarity. Our Parliament will have the opportunity to debate this issue today, within the context of the Commission statements appearing on our agenda and we will soon have to legislate on strengthening air safety.
Having commented briefly on these dramatic events of this summer which is coming to an end, I would like to call on you, now that we are back here again, to observe a minute’s silence to demonstrate our solidarity with all of the victims and express our deepest sympathies to them.
The final version of the draft agenda for the present part-session as drawn up by the Conference of Presidents at its meeting of Thursday 1 September, pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed. No amendments have been proposed for Monday or Tuesday. The agenda you have seen for Monday and Tuesday will therefore remain the same.
As a result of a debate that took place in the Conference of Presidents, the Group of the Greens/European Free Alliance has requested that the report by Mr Brok, on the Council Decision on the conclusion of the Additional Protocol to the Agreement creating an association between the European Economic Community and Turkey as a result of the enlargement of the European Union, be added.
Given the complexity of the issue, I believe that somebody should explain this request. Mrs Frassoni would like to do so.
– Mr President, ladies and gentlemen, my group believes it is necessary to keep this item on the agenda. We had supported the same request from the Group of the European People's Party (Christian Democrats) and European Democrats, who decided, however, to change their minds, in our view for reasons linked not to Europe but to another very important event in a Member State.
In our view, there is no need to be afraid of a debate on Turkey; on the contrary, such a debate is needed, and it is important to keep the protocol issue separate from the more general issue that we will be debating in the second September part-session. In that way we will be able to focus specifically on the topic of Cyprus, in which Turkey certainly holds some responsibility, although we must not forget that the Republic of Cyprus does as well.
We believe the issue is important, and it is equally important for Parliament to be entirely free to discuss, debate and come to a decision on it quite separately from the other Institutions, such as the Council or the Commission. Indeed, Mr President, we have to consider the fact that we already know what the Council’s decision will be, since the informal Council has already been held.
Mr President, last Thursday, in the Conference of Presidents, we had the opportunity to discuss this issue. I know that we in the Socialist Group, like most of the other groups in this House as well, do not think it appropriate to hold this vote this week. One reason for this is the ongoing discussion in the General Affairs Council, with particular reference to the outstanding issues in relation to Cyprus, which – along with a number of others – indicates that we should debate the whole package – that is to say, the adoption of the association agreement and all the other associated issues to do with our policy on Turkey – at the second part-session in September, along with the Commission’s negotiating mandate for 3 October. We therefore take the view that Mrs Frassoni’s motion should be rejected.
.  Mr President, I would like, as rapporteur, to ask for your agreement to our inviting the Council to inform us how this protocol is to be implemented in view of the additional statement Turkey has made in relation to it, and to do so prior to any decision being taken by us and by 26 September at the latest.
The Group of the European People’s Party (Christian Democrats) and European Democrats has requested that the debate on the situation of the political prisoners in Syria be replaced by the issue of human rights in Belarus.
– The issue is a relatively simple one: the Committee on Foreign Affairs is set to adopt a report on relations between the EU and Syria, indeed next week in all likelihood. A separate resolution on this report does not therefore appear to be the most appropriate course of action at this time.
With regard to Belarus, however, a number of MEPs were prevented from entering the country in August, this at a time when attacks on the independent media, journalists, members of the opposition and NGOs have been increasing at an alarming rate. Furthermore, various opponents of the Belarus Government, foreign journalists and leaders of the Union of Poles in Belarus have also been detained.
We therefore feel that the urgent debate on relations with Syria should be replaced by one on the situation in Belarus.
– Mr President, ladies and gentlemen, I must point out to the members of the Group of the European People's Party (Christian Democrats) and European Democrats that there is a great difference between a vote on an association agreement and one on a resolution regarding two specific cases of human rights violations in Syria: these concern two members of parliament, one of whom has been on hunger strike for a long time. We are thus facing a real emergency situation.
As regards the situation in Belarus, we are all of the same mind, and we all express our concern. I would recall, however, that on 5 July this Parliament debated the Commission’s statement and on 10 July we adopted a resolution on more or less the same topics. I believe, therefore, that Parliament’s authority lies not in repeating resolutions but rather in ensuring that its resolutions are properly followed up.
To conclude, in relation to the situation of the two members of parliament and the NGOs, we call for a letter from our President; as regards the situation in Belarus, we call for a new debate, perhaps in a forthcoming plenary session, so as to put greater pressure on both the Council and the Commission. On this matter, therefore, we agree with the proposal to keep the situation in Syria among the urgent subjects for debate.
Mr President, the vote has been held, the result is clear, and we do of course respect it, but I would like to pick up on what Mrs Napoletano had to say. Belarus is still an important issue, and we should discuss it at one of the forthcoming part-sessions – I would suggest the second September one. We have just had a meeting of our group’s bureau that was attended by guests from Belarus. The situation there is very threatening, and so I ask Members now to agree to this debate being held during the second September part-session. This request is one that I make from the bottom of my heart and I make it to you all.
Thank you, Mr Poettering. I am sure that the Presidents of the political groups will take good note of your request and that they will take it into account when establishing the agenda of the next part-session.
The next item on the agenda is the requests for one-minute speeches, which we will continue to conduct in accordance with the instructions that I communicated to you by letter and which are gradually enabling us to carry out this item in a more organised fashion.
Following the news of the attempted bomb attack on the president of the Alliance of Vojvodina Hungarians, József Kasza, I went to visit the scene last week. I was able to ascertain in person that the hand-grenade had indeed been intended for József Kasza. I could only conclude, there in Subotica, that in Serbia-Montenegro’s northern province of Vojvodina, right on the border with the European Union, the series of attacks on national minorities has not come to an end. In fact, the situation has worsened. In documented cases of minority and human rights violations such as this, the European Parliament has a duty to consider the facts and not the self-justifying statements made by the relevant Serb politicians, who are implicated in these incidents. And this approach is particularly warranted in the case of a country with which the EU is preparing to open Association negotiations in the autumn.
Making use of its budgetary power, the European Parliament also has a duty to use the Community support it provides to Serbia-Montenegro as an instrument to protect that minority. It is also the duty of the European Parliament, by conducting monitoring activities of its own on a more regular basis, to speak up concerning the kind of country the Union is entering into closer relations with. Last, the European Parliament also has a duty not to forget that, alongside József Kasza, there are some 300 000 people belonging to the Hungarian and other minorities in Vojvodina that need to be protected.
On behalf of the nine languages of the ten new Member States, I would like to voice an objection, because once again discrimination is taking place against the new Member States. In July of this year, the European Personnel Selection Office (EPSO) published a competition in which, for the first time, candidates from all 25 Member States would be able to take the tests at the same time. Seven hundred new ‘public administrators’, as they are called in EU terminology, are to be recruited, but the language requirements include only the 11 languages of the 15 ‘old’ Member States. This means that a Dutch person is able to take the test in Dutch, while Hungarian, Polish, Czech, Slovak, Slovenian, Estonia, Latvian, Lithuanian and Maltese applicants cannot take the test in their mother tongue, but must take it in one of the 11 languages of the 15 ‘old’ Member States. This is blatant discrimination and runs contrary to the spirit of the European Union. Mr President, I ask you – and I have submitted my request to you in writing too – to take action against this discrimination without delay.
Mr President, the plane crash on 14 August involving a low-cost Cypriot airline claimed the lives of 121 people. In a small country like Cyprus, the human loss has been devastating and I would like to thank you, Mr President, and all my colleagues for the condolences offered to the families of the victims.
While an investigation into the exact cause of the crash is under way, it would appear from leaked official reports that long-standing organisational errors and administrative shortcomings may have rendered the Cyprus Civil Aviation Department incapable of fulfilling adequately its role as an aviation safety service.
Although the Government of Cyprus has committed itself to corrective measures immediately, it is now clear that the Commission has been aware of this situation for some time and has kept largely quiet and chosen to follow a slow and rather ineffective course of remedial action. Civil aviation authorities in other Member States may have similar safety-related problems, and corrective measures may be needed urgently.
I hope that when the Commission makes a statement in this House later on tonight, it will be persuasively clear of its intention to tighten up urgently its watchdog role over the civil aviation authorities and to make sure that transparency is strictly applied.
Mr President, thank you for commemorating the recent natural and other disasters. I would like now to address the floods affecting central Europe. Several tens of thousands of people have been affected by the rivers bursting their banks and the huge volume of rainfall in Germany, Switzerland, Austria, Slovenia, Romania, Bulgaria and Hungary. The situation is without doubt worst in Romania: following the spring floods, it has suffered catastrophic damage in July and August. The floods, covering 34 counties and claiming many lives, have left 575 settlements, homes, several hundred kilometres of motorway, 83 schools, 29 nursery schools, hospitals and churches under water. The financial cost of the damage caused as a result of the natural disasters affecting Romania amounts to EUR 1.5 billion.
On behalf of the Hungarian delegation, it is our moral duty to use every means at our disposal to support the region’s inhabitants. Romania – the poorest of the countries affected – cannot cover the enormous costs of reconstruction out of its own resources. It therefore needs to receive assistance as soon as possible from the European Union Solidarity Fund to be able to carry out salvage operations. I request your kind support in this matter.
Mr President, I implore you, on behalf of Edinburgh in Scotland, to reconsider, with the Bureau, its flawed decision to hold the ACP-EU Joint Parliamentary Assembly in Strasbourg, rather than in my home city, Edinburgh. It is bad enough that we have to come to Strasbourg, without inflicting it on innocent third parties.
Edinburgh and Scotland hosted the G8 Summit this year. The UK currently holds the Presidency of the European Union and Scotland wants this meeting to be in Edinburgh. The Edinburgh bid was better and cheaper. The Scottish Government will commit 100 000 Scottish pounds to help this event take place. We are used to welcoming hundreds of thousands of people to Scotland with warm Scottish hospitality every day. We want this meeting to be held in Edinburgh and we are willing to play our part to make it happen. I hope you and the Bureau will be able to play your part and reconsider.
– Commissioner Mandelson’s recent statements have been alarming and unacceptable. Pandering to the interests of the major distributors and retailers in the EU, he has announced the intention to authorise the entry of tens of thousands of textile products currently held at customs, having exceeded the quotas set in the agreement concluded with the People’s Republic of China. What a pity the Commissioner did not show the same commitment in defence of Europe’s textile production, for example by activating safeguard clauses, a number of months ago when our textile sector was facing – as it still faces – a veritable flood of imports.
The current situation has demonstrated who in the EU is really benefiting from the liberalisation of the textile sector; the major importers and distributors have increased their profit margins to ever more outlandish levels.
There is much at stake: defending Europe’s clothing and textiles industry and ensuring that many thousands of companies and jobs are not wiped out, with the appalling social and economic consequences that that entails.
– Mr President, mention was made earlier of the Minutes. However, I am not sure if everyone knows exactly what is going on with Turkey and Cyprus: Turkey does not recognise Cyprus.
This is a direct insult on all of us here; on all of us who recognise Cyprus and consider the Members of the European Parliament from Cyprus to be our peers. And then Turkey comes along and says, ‘We do not recognise the Cypriots’. Consequently, it is insulting all of us who recognise the Cypriots.
This matter needs to be examined in depth and we need to make this country understand that it cannot be the troublemaker of Europe before it has even joined Europe. It is incomprehensible. Imagine if it did not recognise Spain, your country; imagine if it did not recognise Germany or France: would we even be discussing this? There can be no discrimination between small and large countries. All countries are equal here and Turkey cannot therefore cock a snook at democracy in this insulting manner.
If Europe is based on anything, it is based on democracy and respect for the other nations and Turkey cannot barge in and invade this place and insult institutions and values which Europe sorely needs.
Mr President, ladies and gentlemen, on 3 October, Europe will be given the opportunity of putting right a considerable mistake that it made last year by deciding not, after all, to open accession negotiations with Turkey. The mood in many Member States today is quite different from last year. Particularly the French Government springs to mind, now that the deadline of 3 October is drawing nearer. The arrogance with which Ankara haughtily refused to make the slightest effort in the area of human rights – examples I would cite include the recognition of the Armenian genocide, and the recent scandalous charges brought against Mr Orhan Pamuk, the Turkish author, with regard to linguistic rights for the Kurdish minority –shows how Turkey and its culture remain incompatible with our European values.
Then there was also the ridiculous situation involving the so-called Ankara protocol and the Turkish Government’s persistent refusal to recognise another EU Member State, that being Cyprus.
Mr de Villepin and Mrs Merkel, like many others, are quite right when they say that in that case, Turkey does not belong, and so I hope that that is the message that this House will be sending out.
Mr President, reflecting on my speech concerning the situation of the ethnic Hungarians living in Latvia, Mr Zīle of Latvia accused me of ‘telling lies to this Parliament’. I come from a different political culture and do not use phrases of this kind about a fellow parliamentarian. I am sure he is just an innocent victim of a misunderstanding.
After his intervention, I had the opportunity to talk to the leaders of the Hungarian minority of his country. I understand that for Hungarians living in Latvia, it is nearly impossible to pass the so-called citizenship exams, despite the fact that they have been educated there. On the other hand, those from other ethnic origins – Latvians and some other Baltic nations – have free, or almost free, access to citizenship. That is what I referred to and is what I called an unfair policy.
Generally speaking, any kind of ethnic discrimination is against the basic democratic ideals of this Union, but in the case of Hungarians, even the historical arguments are missing for such discrimination.
Mr President, I would like to give my unreserved support to those who argue that we have to help Romania to overcome a grave natural calamity at a difficult time, one in which it also has to prepare itself for membership of the European Union. This latter consideration, though, makes it seem to me all the more objectionable that the government is attempting, by way of a change in the law, to remove from office the presidents of the two houses of the parliament and those of the various regional parliaments, even though the current legislative period is not yet over.
I think Romania has more important things to do, such as ensuring internal consensus. Perhaps you, Mr President, might make inquiries of your opposite numbers in Romania? Above all, I would ask the representatives of the other political parties to bring influence to bear in an attempt to get these matters resolved consensually and without internal disruption, rather than by taking this sort of action against opposition parties. Romania needs political consensus if it is to make a good job of preparing itself for the European Union and for life as one of its Member States.
Mr President, ladies and gentlemen, I would like to draw your attention to the case of Francisco Larrañaga, a Spanish and European Union citizen sentenced to death in the Philippines. Regrettably, a few weeks ago the Philippine courts once again confirmed the death sentence on this citizen, and the clock is now ticking; we know that the trial was plagued with irregularities and that it is clear that Paco Larrañaga was not allowed a proper defence, since several witnesses have supported him, having seen him somewhere else on the same day and at the same time that the crime he is accused of was committed. But the essential thing at the moment is to save the life of Mr Larrañaga and all the institutions must do their bit in relation to this just demand.
Ladies and gentlemen, a European Union citizen is going to be killed, and we cannot turn a blind eye to this violation of every citizen’s foremost right, the right to life. I would therefore call upon the President of this Parliament to appeal urgently to the government of the Philippines and to the President of that country and call on them to ensure that she exercise her right to pardon Francisco Larrañaga so that this European and Spanish citizen is not executed.
Thank you very much, Mr Iturgaiz, for drawing the Presidency’s attention to this citizen’s situation. We shall look into the case and, if appropriate, we shall act in accordance with your suggestion.
Mr President, last week marked the first anniversary of the Beslan massacre, which resulted in the deaths of 331 people, of which 186 were children. Astonishingly, the self-confessed perpetrator of this crime, Shamil Basayev, was appointed deputy prime minister of the so-called Chechen government-in-exile on 25 August. This man is a wanted war criminal and has close ties to Islamist terrorist groups like Al Qa’ida. The so-called foreign minister, a Mr Osman Ferzaouli, who resides in Denmark as a political refugee, says this will result in Basayev being more responsible in future.
The culture minister, Akhmed Zakayev, resides in my city, London, also as a refugee, and in the past has denied any links with Mr Basayev. Surely Russia will accuse the European Union of double standards when we rightly demand that they punish those guilty of atrocities in Chechnya whilst we in the EU are giving harbour to these individuals who support terrorist action. The governments of Denmark and the United Kingdom should revoke the asylum status of Mr Ferzaouli and Mr Zakayev.
Mr President, the lower Clyde on the west coast of Scotland has a fine record for building world-class ships. That industry has been in serious decline for the last 30 years. Now Ferguson’s – one of the few remaining yards – sees its future threatened.
Mr President, as you know, all new orders for ships in the European Union have to go out to public tender. Ferguson’s recently lost a competitive tender to a company called Remontowa in Gdansk in Poland. They believe they lost it on unfair terms. The Commission is now investigating suspected state aids to that particular yard.
I am raising this matter today because two new ships are out for tender and it is important that the next competition be based on a level playing field.
Mr President, I ask you to join me in urging the Commission to complete its investigation as a matter of urgency so that we can know that this tender process will be on the basis of equals tendering for the contract and not with one company facing competition with one hand tied behind its back.
Mr President, I would like to draw the attention of the House to a major industrial dispute in my constituency of London which affected many thousands of air passengers around Europe – that of the Gate Gourmet workers, 670 of whom were arbitrarily dismissed from their jobs on 13 August without any redundancy payment. This led to a major strike by British Airways staff and caused major disruption for many passengers.
Having visited the workers during the summer recess, I would like to draw the attention of the House to the poor industrial relations records of some of these companies and the need for an amicable settlement. All that the workers want is reinstatement, and if that is not possible, then redundancy payment.
The company is moving in the right direction, but we should send the signal that throughout the European Union we want fair and balanced industrial relations, and observance of the law, so that consumer disruption of this kind can be avoided and workers can get on with their lives, and so that people with over 30 years’ service in such companies receive the justice they deserve.
Mr President,
On 28 July, the IRA made an historic decision to end its armed struggle. Sinn Féin believes that there now exists the opportunity to achieve Irish Republican objectives through purely peaceful and democratic methods. This courageous initiative removes all remaining obstacles to real political movement and a shared future. Those who held up the IRA as the only impediment to peace have no more excuses.
There is an onus upon the Democratic Unionist Party to engage with my party. Thus far, they have refused. There is also a responsibility on the British Government to implement the aspects of the Good Friday Agreement on which it has so far reneged.
Meanwhile, the summer months have been characterised by attacks against vulnerable Catholic and nationalist homes. Bricks, petrol bombs, pipe bombs and gunfire have been an ever-present reality. Residents feel vulnerable and powerless and they feel angry at the inaction of the Police Service of Northern Ireland and the relative silence of Unionist political representatives. The job for all those connected with the Irish peace process is immense.
– Mr President, the recent tragic aeroplane crashes in Europe and the rest of the world, for the victims of which you too have just expressed your condolences, make it more than imperative that we redefine the dividing line between the need to liberalise and prevent distortion of competition in the civil aviation sector in Europe and the even more pressing and legitimate demand for maximum possible safety standards to be maintained.
The European Union is obliged at the very least to initiate legislation to strengthen the legal framework for harmonising technical and administrative procedures in the civil aviation sector.
Our demand should be accepted by the European Aviation Safety Agency, as should the measures which it has recommended or proposes to take.
When legitimate interests in 'liberalisation', 'the market' and 'flight safety' are compared, we call for 'flight safety' to come first. This must be the message following the tragic aeroplane crashes.
Mr President, since we last met, a Member State of this Union, the Republic of Ireland, has been shamefully harbouring three convicted international terrorists. IRA terrorists Monaghan, Connolly and McCauley were duly convicted of training FARC guerrillas in Colombia. They skipped bail – partly put up, it is said, by the Dublin Government – and now, on the back of a sordid deal with the IRA, and despite Interpol warrants for the three men, they are brazenly flaunting themselves in Dublin.
To date, Ireland has done nothing to meet its international obligations, but continues to provide complicit sanctuary for these international terrorists, making a mockery of their affirmations in this House, when President of the Council, that they were committed to the fight against international terrorism. I condemn that duplicity, I condemn that hypocrisy but most of all I call on the Dublin Government to end the shame and to return these fugitives forthwith.
Mr President, ladies and gentlemen, I would like to make use of the opportunity presented today to bring to the House’s attention a remarkable initiative by some of Europe’s young people. Over 50 of them, from six European countries, took part in a workshop at a college of higher education in my electoral district in which they acted out their own ‘European Parliament’, the object being to make the EU more attractive to the public. What emerged from this was a resolution on the creation of a citizens’ Europe, a number of points from which I would like to quote.
The young people’s ‘European Parliament’ calls on the Commission to provide the citizens of Europe with comprehensive information about the Member States, European policymaking, and cultural events in all their diversity. They call for a deceleration of the enlargement process and, in order that there should be more in-depth information about the EU, propose closer cooperation between it and the national broadcasters. They articulate the view that EU information material must come across to the public in their day-to-day lives and the environments in which they live, and they believe it necessary that the EU should cooperate across the board with institutions involved in school education at national level in fostering cultural, historical and political awareness.
Mr President, along the same lines as Mr Allister, I would like to draw the attention of the House to the fact that, during the summer, we witnessed the return to Dublin – to the Republic of Ireland – of the so-called Colombia Three. As you may be aware, Mr President, the three men involved were convicted in Colombia of assisting FARC terrorists there. In the interests of fighting international terrorism, these men should be returned to Colombia to finish the sentences they were given originally, and not be allowed to go free, as they are at present, to flout international will.
You cannot, on the one hand, pay lip-service to the fight against terrorism if, on the other hand, you overlook what is actually happening within a Member State of the European Union. This has got to be acted upon, and acted upon positively, and the response should be made in a very responsible and effective manner.
Mr President, I would like to remind both Mr Allister and Mr Nicholson, and indeed Mrs de Brún, that the rule of law applies in the Republic of Ireland and the law will take its course in the Republic of Ireland in relation to the case they mentioned. Could I also remind Mrs de Brún that she has no right to use the term 'Óglaigh na hÉireann' when referring to the IRA. 'Óglaigh na hÉireann' is the name of the Irish Army, not an illegal Irish organisation called the IRA.
My reason for rising here today is to welcome those participating in the freedom drive to the European Parliament. People with disabilities are looking to Europe to help them achieve their full freedom and dignity as European citizens. We must listen to them and act, and indeed the Commission and the Council must especially listen and respond effectively to their legitimate concerns.
As I will not have the opportunity to do so later on in the debate, I would like to convey my deepest sympathy to all those in New Orleans and elsewhere in the United States who have lost relatives, friends, and indeed belongings, as a result of the catastrophe following Hurricane Katrina. Political lessons should be learnt from this, but they must take second place to Europe offering whatever aid is needed and whatever aid is requested by the United States to assist the people concerned.
Mr President, I wish to draw the attention of this House to a very practical matter that is specifically of concern to Irish beef farmers, but that touches at the very heart of the recent Common Agricultural Policy reforms.
Throughout the summer months we in Ireland have witnessed the direct impact of the importation of cheap Brazilian beef into the market. If you recall, Commissioner Fischler promised farmers less bureaucracy and better market prices. However, what we and farmers throughout Europe are seeing is that the price for their product will be set by the lowest-cost producer outside the European Union.
We have seen what has happened with the textile industry throughout Europe. Are we going to see something similar happen to the European Union's agriculture and food industry?
As we approach the world trade talks again in November, I urge the Commission to ensure that beef is treated as a sensitive product and that we do not eradicate our own beef producers because of cheap third country imports. I would add that the regulations that Europe imposes on its farmers are very strict and much more difficult than those imposed on food produced outside the Union and that should be taken into account as well.
Mr President, while watching Belgian television during the summer recess, I heard members of the Socialist Group in the European Parliament voice criticisms concerning the EUR 1 million donated by Parliament to the World Youth Day in Cologne.
I should like to make it known that I am outraged at this waging of war on Europe’s Christian past, present and future. It is not imperative that Europe be Christian, and there is nothing to stop it being secular. Yet if we fail to respect the religion that has been ours throughout history, and thanks to which Europe came into being, there is a risk that our continent will one day become Muslim. Provided that it is not already too late, we should endeavour to prevent this from happening.
Mr President, for the second time in the past six months, I should like to protest to the House at the insulting of Catholics. I have been prompted to do so this time by the desecration of an image of the Holy Mother of Częstochowa at an exhibition held in the Brussels Parliament to mark the 25th anniversary of Solidarity. The Black Madonna of Jasna Góra is the most sacred being apart from God for Polish people, and, in the words of a poet, ‘even those who believe in nothing believe in her’.
I would remind the House that according to the Convention on Human Rights and Fundamental Freedoms, everyone has the right to freedom of religion. As well as making religious tolerance compulsory, this guarantees respect for devotional objects. Failure to comply with this principle is nothing other than an insult to Catholics and to non-Catholics who respect Our Lady the Queen of Poland, as well as a violation of the Convention.
I would note that values based on Christianity are a fundamental aspect of European culture, and a cultural heritage shared by the nations of our continent.
Mr President, on behalf of all those who are opposed to the European Constitution, I should like to take this opportunity to greet the House at its first session after the summer recess. I should like to inform Members that there has been a good crop of mushrooms and other forest products in Poland, despite the crisis in the European Union. We are doing very nicely indeed, and the number of opponents to the Constitution is rising dramatically.
At the same time, I should also like to call on the European Union to apply those principles it proclaimed before the new Member States joined, namely equality, honesty and a fair settling of accounts.
Mr President, three more countries ratified the European Constitution over the summer, namely Cyprus, Malta and Luxembourg, with ratification in Luxembourg taking place by means of a referendum. I should like to say how much I welcome this development, which demonstrates that the European Constitution is far from dead, regardless of what its opponents, the Eurosceptics, might think.
I would call on those countries which have not yet ratified the European Constitution – my own country, the Czech Republic, being one of them – to endeavour to do so over the next few months. Two thirds of people in the Czech Republic would like to have their say on the European Constitution, and 49% are still in favour of it. At the same time, ratification presents Parliament with the challenge of strengthening its dialogue with citizens and stepping up the debate on both the ratification of the European Constitution and, of course, on the future of the European Union.
Mr President, I am grateful to you for drawing the attention of the House to the catastrophe in Louisiana and New Orleans. Some of these people are of French and Spanish descent and are, of course, American citizens.
The European Commission has an ability to provide extremely good advice and support through ECHO. All around the world in crises of a similar type, ECHO has played a prominent advisory role – in the tsunami in Indonesia and Sri Lanka, and in other instances such as the Mozambique floods.
I have discussed this matter with Commissioner Michel and am requesting this Parliament to ask the Commission to send an ECHO team to advise the United States authorities, both state and federal, on our experience of dealing with these matters. It is our chance to give something back to the American people.
Mr President, on 29 July, criminal indictments against subsidiaries of UBS, Deutsche Bank, Citigroup and Morgan Stanley were announced by prosecutors in Milan who are investigating the collapse of the giant Italian dairy company Parmalat. Within 48 hours, a former member of the Citibank board fell to his death from his New York apartment and a former President of the European Central Bank, Wim Duisenberg, was found dead in his own swimming pool.
Mr Duisenberg, of course, enjoyed the support of Deutsche Bank in his fight for the presidency of the ECB. Given the curious coincidence and timing of these unusual and unexpected deaths, this House might hope that Europol and the intelligence services will look closely at the surrounding circumstances.
Mr President, in mid-August Polish MEPs were prevented from entering Belarus by border guards. I hereby call on the President to lodge an official protest about this, since the initial response of the President’s spokesman was a refusal to comment on what he said was a private matter concerning only the Polish MEPs. I was among the four MEPs prevented from entering Belarus in August, after being denied entry into Cuba in May. Neither Fidel Castro nor the Belarussian dictator, Alexander Lukashenko, pay any regard to international standards. The two capitals of Havana and Minsk are symbols of human rights violations and the gagging of public opinion.
The reason behind my attempted trip to Belarus was Mr Lukashenko’s instigation of a new wave of persecution against those of his citizens whose opinions differ from his own. The last remaining independent newspapers have been shut down, access to the Internet has been blocked and opposition activists have been detained, arrested and sentenced. The same fate has befallen the democratically elected leaders of the Union of Poles in Belarus, which was the last NGO that had not fallen into step with the Minsk dictatorship.
I call on the President to ensure that the EU institutions set in motion measures to support activists who have been persecuted by Mr Lukashenko. Steps should be taken to put pressure on Mr Lukashenko’s officials, and backing should also be given to independent radio stations and programmes broadcasting to Belarus from neighbouring countries. Such broadcasts will be the only source of independent information for Belarussians.
In the world of today we are unfortunately becoming witnesses to various natural disasters, such as floods or fires following disastrous droughts.
I may not be saying anything new here, but I have the feeling that we are constantly underestimating the very real threat of the bird flu pandemic. The head of the WHO flu programme, Klaus Stöhr, said on a German radio station that if the virus mutates, it will spread rapidly. Stöhr says that there are scenarios in which the virus could spread across the entire word in three to six months.
Together with many colleagues present here, I believe that the preventive measures that individual Member States and the European Union as a whole have taken are inadequate, which may be partly due to lack of funding, or an unwillingness to release such funds. In my opinion we need to refine a system for releasing monies for preventive measures against bird flu and for the purchase of antiviral drugs from the European Solidarity Fund much more quickly.
That concludes this item.
The next item is the Commission statement on natural disasters (fires and floods).
. Mr President, ladies and gentlemen, the extreme weather this summer has left a trail of destruction in numerous countries in Europe as well as in the United States of America and we have also seen many lives lost in the accidents of which the President spoke earlier.
I too would therefore like, on behalf of the College of Commissioners, to express my condolences and our support for the victims of these disasters and accidents.
The Iberian peninsular suffered the worst drought in 60 years and this, in conjunction with high temperatures, encouraged the fires to spread in southern Europe. At the same time as the fires, floods inundated Central and Eastern Europe and hurricane Katrina hit the southern states of the United States of America.
Floods and forest fires occur repeatedly in Europe. The repercussions were more serious this year, but the fact that they occurred comes as no surprise to us. Consequently, political leaders need to anticipate this sort of disaster by planning measures which help to prevent, where possible, and using all available resources to deal with such crises in the most efficient way possible.
The Community civil protection mechanism was adopted in 2001 so that the European Union could respond in an efficient and coordinated manner to major emergencies. This mechanism is used to coordinate the resources available in the Member States for providing assistance. It also helps by conducting drills and planning hypothetical scenarios and simulations in order to identify possible gaps and problems in the Member States' civil protection systems and promotes cooperation and interoperability between the Member States' emergency services.
When the mechanism was activated in Portugal at the government's request, the European Union managed to organise the despatch and intervention of a number of fire-fighting vessels and helicopters from France, Italy, Spain, Germany and the Netherlands within 24 hours to support the Portuguese fire-fighters and, with this assistance and more favourable weather conditions, it proved possible to check the fires within a few days.
In this way, the situation was brought under control and at midday today there were only five fires, compared with more than 50 on 22 August.
The mechanism was also used to provide help to Bulgaria and Romania, the two countries worst hit by the floods. Several Member States provided help by despatching teams, pumps, decontaminants and other resources through the European Union's civil protection mechanism.
At the moment, the European Union is making an important contribution to and is participating in efforts by the United States to deal with the tragic trail of destruction left behind by hurricane Katrina.
Yesterday, Sunday, we received an official request for assistance from the United States and immediately activated the civil protection mechanism in order to coordinate the help provided by the Member States to the areas affected.
The European assistance package is made up of contributions from the Member States, which vary from material assistance to equipment and missions of experts and other specialists. Teams of experts and other materials have already arrived in the United States.
The Community civil protection mechanism has now become a necessary tool for coordinating European assistance. The response to the events of this summer, like the response to the tsunami at the end of last year, has proven that the mechanism operates satisfactorily.
Nonetheless, there is room for improvement, which is why the Commission proposed a package of measures in April 2005 to strengthen the European Union's response capability in the field of civil protection. These measures include proposals to improve the transportation of aid and the facility for the European Union to lease specialist equipment, such as additional water bomber aircraft, from third countries. These are precisely the sort of measures which will give European citizens – and not just European citizens – better protection against future disasters.
The Council is now examining the package of measures to strengthen civil protection. I am certain that the European Parliament supports our proposals and will stand by us in our endeavour.
Civil protection can only cover the first, immediate stage of an emergency. Other resources need to be used in order to deal with the consequences of disasters and to prevent them; this is what Mr Pan Ouzký was talking about earlier. The Commission has certain such resources at its disposal. Let me give you some examples.
The rural development programmes provide support to a broad range of forestry activities with funds to prevent fires and restore forests which have suffered damage. The 'forest focus' regulation is the most recent resource which we have at our disposal for monitoring the application of measures to prevent forest fires. The financial package for 'forest focus' for the period from 2003 to 2006 totals EUR 65 million, which includes EUR 9 million for preventing fires.
As far as floods are concerned, the Commission has proposed that a European Union coordinated action plan be prepared and applied in order to manage the risk of floods. The Commission has taken the relevant political initiative in application of the conclusions of the European Council held in December 2004.
The European Union Solidarity Fund can provide support to countries hit by major disasters in order to help them with their restoration efforts. Romania and Bulgaria have already asked the Commission to mobilise the Solidarity Fund. My colleagues responsible for regional policy, enlargement and agriculture are presently examining these requests.
Mr President, honourable Members of the European Parliament, allow me to close by saying that I am certain that the European Parliament will support our proposals and will take advantage of this opportunity to put the commitment to solidarity which it has undertaken into further action. It is our duty towards everyone hit by the recent disasters.
. Mr President, as the Commissioner responsible for the environment has pointed out, this summer we in the European Union have been the victims of disasters caused by fire and by water, and while some regions are seriously threatened by gradual desertification, others are living in fear of floods. This is a demonstration of European diversity and of the need to be sensitive to the realities faced by others.
In several countries of the south of Europe, the fires have led to the loss of dozens of human lives, the evacuation of entire populations and extraordinary environmental damage. It is true that we are suffering a year of drought, but I believe that it is unacceptable to resign ourselves to fate. On the contrary, it is our responsibility to analyse the underlying causes of the disasters that are repeated year after year, and to find out what we are doing wrong or, quite simply, what we are failing to do. The Group of the European People’s Party (Christian Democrats) and European Democrats therefore proposes the creation of a temporary committee in our Parliament. That committee should assess which concrete measures we could adopt in Europe to complement those that are being implemented in the Member States.
Fire does not stop at national borders, and we should therefore create a European protocol for fighting fires; we should at least consider creating a specific European agency and – why not? – specialised cross-border bodies. Commissioner, twenty-four hours is sometimes too long. Without prejudice to the role of the European Solidarity Fund, I believe it would be a mistake to restrict ourselves to seeking funds every time we suffer a fire. We must go further: for example, the European Commission, with the support of the Council, has removed the aid to farmers for the creation, clearing and monitoring of firebreaks, and that is something that should perhaps be reconsidered.
Mr President, these are some of the proposals we could evaluate in this temporary committee that the Group of the European People’s Party (Christian Democrats) and European Democrats proposes be created in our Parliament.
– Mr President, I should like to begin by echoing the words of the President of Parliament at the beginning of this sitting. On behalf of the Socialist Group, I wish to express my solidarity with the victims of all of these disasters.
Secondly, I should like to thank all of the Members of this Chamber, from north, south, east and west, and from all political groups, who have expressed specifically to us – the Portuguese socialists – their solidarity with the victims of the drought and the fires currently ravaging the western Iberian Peninsula, with Portugal very much the worst affected region.
I should like to say that what is happening to Portuguese forests is, in terms of scale, without parallel around the world, without parallel in the Amazon region, without parallel anywhere. The deforestation that has taken place in recent decades is on an absolutely disastrous scale; we cannot ignore the scale of this disaster.
We must take account of the seriousness of the problem and consider the entire range of measures that need to be taken to deal with the situation. We must analyse the viability of the Solidarity Fund and ascertain why it has thus far been unable, for example, to combat the fires; why, for example, has it been unable to provide financial support for the aeroplanes needed to tackle the fires? We must look into the question of farming, as Mr Galeote Quecedo rightly pointed out, because this disaster is part of a drought on an enormous scale. We must also look into forest policy in order to ensure that it takes greater account of the climatic characteristics of the west of the Peninsula.
Mr President, ladies and gentlemen, I too should like to express my solidarity with the victims, although solidarity alone is not enough: we have to make a solemn commitment to the victims that we will make a serious and determined effort to prevent such disasters.
Let us begin, however, by asking ourselves why such events happen. In my view, global warming is certainly involved, as it has aggravated extreme events, or longer periods of drought, as was pointed out by Commissioner Dimas, whom I thank for being here today. I must also mention heavier rainfall – another phenomenon that has no counterpart in the past.
I would point out that a two-degree increase in air temperature, from 20 to 22°C, means a 12% increase in the water vapour content of the atmosphere and hence in the amount of energy in the atmosphere, as we have unfortunately seen confirmed in hurricane Katrina. We have to pool our efforts to organise our civil defence response: that is truly a job to be tackled at Union level and no longer just by the Member States.
We must strengthen our commitment to intervene following disasters, but above all, particularly as extreme events are getting worse, we must reinforce a global prevention plan that includes the maintenance of watercourses. It is clear that, when one addresses the situation on the ground, all the necessary measures need to be carried out on the ground. Such maintenance must allow for the hydroelectric use of watercourses, as well as reforestation and the recycling of biomass for energy purposes: in short, a measure designed to implement a systems-oriented plan of work.
That is the subject that I should like to put to you, and I have yet to hear any discussion of its importance. We must ensure that it can all be sustained with own resources so as to constitute a great resource for the European Union as a whole. It is a scheme that should enhance our security in terms of water resources, geology and fire protection and also enable us to make use of energy generated on the ground. It is a systems-oriented measure that I call on the European Union to promote in support of the actions taken by Member States.
.  Mr President, I too wish to pay my respects and those of the Verts/ALE Group to those killed, injured, or otherwise suffering from the effects of these calamities, for which – although we describe them as ‘natural disasters’ – human action must bear at least some share of the blame. In particular, as I see it, the images we have seen from the USA over recent days show that we politicians have the great responsibility of doing everything humanly possible to prevent such calamities or to alleviate their effects.
I have two or three practical questions I would like to put to Commissioner Dimas. The first has to do with protection against flooding. We heard, particularly from Austria, complaints to the effect that there was room for improvement in cross-border cooperation, for example on the Danube. Could you, Commissioner Dimas, say something more, and more specific, about what instruments the EU possesses to deal with this?
Turning to the forest fires in Portugal, this is the second year that we have been faced with such an extreme situation. Last year, measures were introduced in the individual locations; do you have as yet any initial findings relating to them? Were these measures effective this year? If we are now to talk in terms of new funding, it follows that we have to know which measures are effective and which are not.
Another thing I particularly want to do is to take up Mr Prodi’s idea. I am astonished, Commissioner Dimas, by the lack of any more proactive approach in your speech. Climatologists are predicting extreme drought in Southern Europe, as well as flooding and extreme weather phenomena in Central Europe, not to mention that climate change will make hurricanes and typhoons even more powerful and even more devastating. They have produced a whole range of publications on the subject.
Let me ask you, Commissioner Dimas, whether we ought not, at last, to do more about climate change, on top of all the many things that are said about it? Where have we got to with the second European Climate Change Programme, and how do you intend to inject more life into the climate talks in Montreal this autumn and winter?
If we decide on measures to protect us against climate change and organise them in an intelligent way, these self-same measures will reduce our dependence on crude oil and help to improve the quality of the air in our towns and cities. Perhaps the Commission should shed some light on the details of what would be a win-win-win situation.
– We welcome the scheduling of this debate, as we proposed at the beginning of August.
Some 200 000 hectares of forest in Portugal and over 120 000 hectares in Spain have thus far been scorched as a result of the severe drought. Dozens of human lives, including those of firefighters, have been lost; homes, farms and factories have been destroyed; protected ecosystems have been lost. That is without mentioning the heavy emotional cost, for which nothing, nobody, will compensate. We therefore wish to express our deepest condolences and our solidarity with the bereaved families and with the populations in the affected regions. We should also like to pay tribute to the sacrifices made by the firefighters and the people that have made efforts to combat the fires.
In light of the seriousness of the situation, the Commission must quickly step up its collaboration with the national authorities to support the populations, to help minimise the effects of the fires and the flooding, to support all national support initiatives aimed at restoring the production capacities of the affected regions, thereby creating jobs and providing compensation for the social costs involved in job losses and destruction of livelihoods. This can be done by activating the Solidarity Fund for the regions and countries affected, if necessary by changing it. Community administrative procedures must be facilitated, especially those relating to the need to re-programme the Structural Funds and the Cohesion Fund. Measures must be taken to make these procedures more flexible. Support must be given for the reforestation of the affected areas – taking account of their bio-climatic and ecological characteristics – and for forest fire prevention measures, such as firebreaks, forest tracks, access points, water points and forestry programmes. Payment of certain direct aid to farmers under the common agricultural policy must be brought forward so as to take account of the problem of the fires and the drought on the farming sector. Article 87(2) of the Treaty must also be implemented as a matter of urgency, with the aim of granting appropriate financial aid to all affected sectors. A further urgently required measure is the implementation of an effective, Community-wide protection system, in order to protect farmers, especially small and medium-sized holdings, against dangers and crises such as those arising from the current drought and fires, or floods. Possible measures include a public farmers’ insurance scheme financed by Community funds, enabling farmers to receive a minimum wage in the event of public disasters of this nature.
Mr President, Commissioner, I am myself from the Vorarlberg, one of the places affected, but am every bit as deeply affected by what is going on in Portugal and in the Southern States of the USA. A committed European ought, after all, to look much further afield and go beyond what Members have already – and rightly – said.
We ought, actually, to be looking as far ahead as 2050. Climate change is happening now. That is not just what Klaus Töpfer, the head of the UN Environment Programme, says; it is also a matter of scientific observation. Is it not high time for a master plan to be drawn up with all speed – one rather like the one that NASA drew up to address the anticipated climate change as long ago as the 1980s – which would list what we can expect to have to cope with in great detail and without taboos, not even the taboo against the evacuation of certain currently inhabited areas? Here in Europe, we will not be able to afford to rebuild – every year or every three years – the places we are still protecting. It is high time that we really did look further ahead.
– Mr President, I should like to say that I share the words of the President of Parliament, along with those of Mr Galeote, Mr Casaca and Mr Guerreiro, who gave an overview of the situation and with which I am in broad agreement.
I should therefore like to take this opportunity, Commissioner, to address a few remarks directly to you. Quite apart from humanitarian and technical considerations, there is also a political dimension. The political question is whether or not the European institutions, and the Commission in particular, have the ability to give an unequivocal example of what European cooperation can be, of European solidarity for the many populations affected.
I wish to tell you that the best thing that Europe can do at the present time for Portugal – the country that I know best – is to offer a swift and effective response to the populations affected, of which there are many throughout my country. A response a year from now, however technically good, technically perfect even, is worse than an immediate response that has political meaning.
This is my message. I wish to express my hope that the Commission is able to translate these intentions into reality and that Parliament, in the guise of its temporary committee, applies the necessary pressure and offers the help needed for this to happen.
Mr President, as other speakers have already said, during this summer 2005, two natural phenomena, the devastating fires and the horrendous floods, have caused destruction and the tragic loss of human lives throughout the European continent: in the Member States, in certain candidate countries and also amongst our closest neighbours, such as Switzerland.
In its Resolution, the Socialist Group wishes to pay a sincere tribute to these victims and to express its solidarity with their families and friends. In our Resolution, we Socialists note that these disasters are not isolated events, but that they happen year after year, their repetition demonstrating structural problems, which include climate change, but also others linked, for example, to agriculture and the agricultural use of land.
In its Resolution, the Socialist Group calls for European solidarity, not just through an immediate economic commitment, asking the Commission to mobilise the Solidarity Fund, but also through other medium- and long-term measures, such as the creation of a European civil protection body or a European drought monitoring centre, or also, ladies and gentlemen, through the production of an initiative report. We believe that this would be more effective than a temporary committee, and would seal the commitment that the European Parliament must also make, not just urging other institutions, such as the European Commission for example, to work, but also working itself as a legislator, in this case via its different committees, which could work together, as I have said, to produce an initiative report on forest fires and on the natural disasters that regularly desolate our continent in the summer.
Ladies and gentlemen, the European drought monitoring centre would naturally be a tool for promoting knowledge and reducing and monitoring the effects of drought in Europe.
Mr President, Commissioner, Europe under water, Europe under fire, this ought not to be inevitable, yet, unfortunately, it is a recurring theme, and every year we are forced to speak about it.
These disasters are mistakenly described as natural disasters. In actual fact, we know that fires are nearly always, in the first place, caused by human beings, whether because they are criminal acts, because they are linked to acts of carelessness or because they are due to political choices that have led us to neglect entire areas. Faced with these disasters, we have to join together and let solidarity prevail. We require a genuine European public security organisation that combines human and material resources so that real European mutual aid can exist. Commissioner, you have made proposals along these lines. Faced with the scale of the disaster in Portugal, I was struck by the lack of resources on the ground. This would suggest that a precise list of everybody’s forces should be drawn up, and it is the responsibility of the Commission to take the initiative for this. We will support it in this area.
We also need to carry out repairs, and in order to do so, we must make use of the Structural Funds or the Cohesion Fund. We must, however, use these for prevention purposes. In this area, awareness campaigns encouraging vigilance and reminding arsonists of the penalties they incur must be implemented, or, as the case may be, strengthened. With regard to forestry policy and agricultural policy, let us acknowledge our mistakes, let us question the decisions that have led to lands being neglected and the spread of scrubland, where it is impossible for our public security forces to intervene effectively. We also need to make better use of plant species to combat fires.
The floods that have descended on Central Europe and Alpine Europe are not inevitable either. They are often due to the outcome of climate change and human activity. We are equipped with instruments and a raft of measures. We simply must call on the Member States to take on their share of the contract and to apply the national implementing measures without delay. The Commission must also present proposals to us for 2012. Without doubt, it is primarily human lives, those of our fire fighters and of our rescue teams, which for us are at stake, not to mention the ecological disaster and the need to regenerate the natural environment. It is with all of the direct or indirect victims in mind that we must intervene. In my constituency, in the Alps, we have had flooding, and in Provence and Corsica there have been fires. It is for this reason that European solidarity must operate as a survival reflex.
Mr President, although we have already, today, expressed our solidarity with the victims of this environmental disaster, it is at least as important that we should continue to make solidarity with the persons affected within the European Union our concern even after the television cameras have been switched off. When people are starting again from scratch for the third time in six years, as some are having to do in my part of the world, it is not surprising that there is a lot of despair in evidence. I believe that our definition of the Solidarity Fund is too narrow if it is not possible for Europe to intervene financially to deal with this, despite losses of the kind seen in the region from which I come, where one third of the provincial budget has – in the truest sense of the word – been washed away.
Apart from reformulating the criteria for the Solidarity Fund, what can the EU do? Above all, I think, it can remind the Member States of their own responsibilities. As has already been said, climate change is already happening here. It has to be reiterated that Austria – and this I say as an Austrian – still has much to do when it comes to achieving the Kyoto target. You, Commissioner, cannot simply stand by and say that you will see to it that there are as many aircraft as possible in place in the event of a fire; we have to take action before things get that far.
In working across borders too – as we have seen from the floods, when different Member States were affected by the same adverse weather conditions – in the INTERREG programmes, and in research projects, priority needs to be given to cross-border measures and prevention. We have discussions on this subject to look forward to, and I see it as an area in which a rethink is called for. It is now open to us, in the next research framework programme and in the trans-European networks, to take appropriate medium-term action in this area.
Mr President, Commissioner, ladies and gentlemen, let me start by thanking all those who, in highly sacrificial ways, gave help in the various disasters that are the regrettable topic of today’s debate, getting stuck in and helping, as quickly as possible, to limit the damage by giving speedy aid wherever it was needed.
With many speakers, I can do no other than agree. We must of course prepare ourselves for the disasters that seem to come our way with ever-increasing frequency. I want to make it very clear, Commissioner Dimas, that the programmes that the Commission put forward resulted in preventive measures being taken. I can tell you that that was the case in my own home region, upon which the flooding has now had an appalling impact, and where the various measures we took to deal with flooding resulted in markedly less damage being done than in the past, even though the quantity of water was greater than when the area was last flooded. What that means is that aid is having an effect and is also being used to prepare preventive infrastructures. It is of course very regrettable that, in my electoral district and elsewhere, the flood occurred while these were being built, with the consequence that a number of things that were under construction were also destroyed and the floodwater took another course than it would have done had the infrastructure been completed.
I would like to appeal to the Commission to make extensive use of the Solidarity Fund. Funds for this purpose are still available for 2005. I hope that the Member States affected will soon be in a position to give Brussels a report on what the damage amounts to and enable the Commission to make funds promptly available for the speedy rebuilding of public facilities – for that is the major problem where I come from – and to help build up protective infrastructure. That will be the right response and will put us on the right track.
– Mr President, ladies and gentlemen, in a verse, the greatest Portuguese poet once described love as ‘fire that burns without being seen’.
I should like to talk to you about other fires – ones that burn and can be seen; fires that cause something very different from love, because they spread sadness, they confirm how impotent we are, they cause terror, they induce anguish, they kill, they destroy wealth and they undermine confidence in the present and hope for the future. This has manifested itself in a great sea of grey, and a giant cloak of smoke continues to lay waste to Portugal, especially the Central and Northern regions.
The forest fire disaster has thus far given us some terrible statistics; the fires have burnt more than 240 000 hectares! Yesterday, indeed, Motorway number 1, which links Lisbon and Oporto, was closed to traffic for hours, due to a fire burning near the town of Fátima. At the same time, flames continued to devastate the districts of Aveiro, Bragança, Guarda, Leiria, Santarém and Viseu.
In my district, Coimbra, which is the worst affected, the flames have consumed 32 km2 in the municipality of Pampilhosa da Serra alone, and only 8 km2 of forest remained. This municipality has been totally decimated and has virtually been wiped off the map.
In the city of Coimbra itself, the fire leapt over the River Mondego, penetrated well into the urban area and levelled everything in its path. The flames travelled 20 km in three hours. Some 80% of the Vale de Canas National Forest has been destroyed. Other municipalities in the region, such as Miranda do Corvo, where I am the chairman of the municipal assembly, Penela, Poiares, Penacova and Soure, have been hit in devastating fashion.
In some regions of the country, the picture is disastrous; the majority of the population has been affected and economic stability has been undermined (the forest is of key importance to the local and regional economy). There is no doubt that the situation meets the exceptional conditions that Commissioner Hübner has deemed acceptable for mobilising the EU Solidarity Fund.
This summer, Spain, France and Greece have endured the same story, suffering similarly devastating effects. The fight against disasters must be made an EU priority.
Coming back to Portugal, in addition to the problem of the forest fires, we have the problem of the drought, which now affects 100% of mainland Portuguese territory: more than 80% of the country has suffered extreme drought and around 20% severe drought. It is horrendous.
Mr President, ladies and gentlemen, the Europe that we are building is first and foremost an area of solidarity; and that solidarity must be translated into action, even if the strict letter of the law does not quite match up to the hard reality that we are enduring. There is always more to life than can be covered in regulations.
Let us wipe out misery, sadness, impotence, terror, anguish, death and the destruction of wealth. Let us raise the flags of confidence in the present and hope for the future.
It is a matter of urgent priority that we minimise losses of all kinds arising from the fires and the drought in Portugal. Portuguese citizens confidently expect a significant gesture of support from the citizens of other parts of Europe, a gesture that should be given material form by Europe’s institutions. This is the only way in which we will achieve more and better Europe. This is the only way in which Europe will fulfil its destiny.
– Mr President, Commissioner, ladies and gentlemen, since the end of July I have been keeping a close eye on the terrible tragedy of the forest fires throughout the country. Quite apart from the widespread destruction, it has caused panic and taken lives. There have been 18 fatalities in Portugal, including one Pedro Figueiredo, a dedicated firefighter from Oliveira de Azeméis, who was due to run in the October local elections on the basis of his extraordinary civic and community dedication.
The threat of large-scale fires has not gone away; it is still present. As recently as last night, coming from the interior of the country to make the journey here, I passed the great fire of Sardoal, which was still burning. We knew that this was going to happen this year, not only because of the experience of previous years and the weather forecasts, but also because our forests had become increasingly vulnerable as a result of the drought, the other plague ravaging my country and its countryside for a number of months now.
In April, during the debate and in Parliament’s resolution, which I was involved in tabling, the risk was already clearly forecast and clearly apparent. This is why I was taken aback by the apparent initial surprise that characterised the response and by the hesitation in some countries. I was similarly surprised by the decision taken by the Council of Ministers in June to scrap the firebreak subsidy. This decision was entirely incorrect in and of itself and especially absurd in a year such as this. The dire problem of the forest fires has created a deep sense that the Portuguese countryside has no hope, that it is unsustainable, and that it has been abandoned and neglected. Our forest is one of our greatest national treasures. There are many reasons why it is so vulnerable, and we must address all of them.
Consequently, as chairman of the party, I have tabled a proposal to set up a national agenda for the defence of the forest. Our desire is to work with others to ensure that this agenda is implemented rigorously and consistently until such time as we achieve security. It is also necessary, however, to look into the European-level implications of the issue and the reasons why Europe must step up its involvement in these activities. One of the reasons why the Portuguese forest is so vulnerable is the desertification of the country, the sudden, radical change in the demography of the countryside and the sudden abandonment of farming and traditional practices across large areas. In other words, let us not forget that there is another side of the common agricultural policy, which was never designed to address the realities of the Mediterranean. Consequently, we must look increasingly towards mobilising European solidarity in the tasks of rebuilding and managing the forests. The resolution that we have tabled represents a step in this direction and that is the way forward.
We must also set up a temporary committee of inquiry in order to raise our awareness of these realities. I wish to thank the President of the Commission for the way in which he responded in writing to the letter that I sent to him, in which he offered guarantees that the Commission would not fail to help my country and those worst affected. On the other side of the coin, I regret the Council’s absence, which sends out a pitiful message in response to such a large-scale tragedy in Europe.
– Mr President, natural disasters cause both pain and unhappiness, but they give the European Union the opportunity to show its solidarity and human face. They give us the opportunity to demonstrate that we are prepared in difficult times to support each other.
I congratulate everyone who spoke earlier, especially on the unanimity which they expressed. We too are with them. We all support both the Portuguese with the fires which have affected them and the central Europeans with their floods. However, I would like to make one point.
Fires and floods have happened in the past and will always continue to happen. However, the majority of the scientific community states with certainty that, nowadays, these extreme weather conditions have increased in intensity as a result of ecological disaster, as a result of the climate change which we have brought about.
Let us take advantage of this opportunity to sound the alarm and increase everyone's awareness of environmental protection issues. We know that the European Union sets great store by this issue and quite rightly so. Other major industrial powers, such as the United States of America, India and China, also need to understand that, unless we protect this environment, sooner or later it will fall on our heads.
One other point I would like to make is that blanket tree-planting both before and after fires must take greater account in future of the advice of forestry experts so that we plant more trees which do not burn easily.
One last point I wish to make – and the previous speaker made the same point – is that, over recent years, over recent decades, our mountain villages have been deserted. When people leave our forests, it is like guards leaving the army, it is like guards leaving the borders. We need to re-examine our rural policy so that mountain areas are not deserted, so that people stay in mountain villages.
I have been following this debate closely and with pleasure. It is not the subject that is pleasurable, but the attitude demonstrated by the Commissioner and my fellow Members with regard to this grave matter. The reason I have been following this debate is not only because the region I represent – for example the village of Mád, an important area for Tokaj wine production – is one of those that suffered severe damage, and because in Romania, a neighbouring country to my homeland, the damage has reached devastating proportions. It is because I feel that here, in the European Union, we have to do a bit more than we have done so far.
As regards the extent of the damage in Romania, let me tell you about the case of a village that was inundated by a two-metre-high wave of water in a twenty-minute cloudburst. I do not think this needs any further explanation. In such cases immediate rescue operations are required. If there were a civil protection force that could be deployed for rescue purposes at a European level, then even eurosceptic citizens of the Union would realise that the work we undertake together is worthwhile. Rescue operations are followed by reconstruction, and this requires money. We have funds for this purpose, but I agree with the previous speakers who have said that we should probably review the regulations relating to the way these are used. It is unacceptable that support should take more than a year to reach the beneficiary, or even that it should take nearly a year, as is now happening in the case of Slovakia.
Lastly, many speakers have referred to the question of prevention. I think that EU resources should be used primarily for this purpose, as this is where they can be most effective. I agree with the previous speaker, for example, who gave particular importance to reviewing the situation as regards forestry from this perspective. However, this must be decided on the basis of thorough analysis rather than a bright idea from the Members of this House. For this reason, I support the proposal of my group to set up an ad hoc committee to deal with this issue.
Mr President, Commissioner, I want to express my solidarity with all the victims and to thank particularly the many who gave voluntary help. We have had terrible fires in southern Europe, dreadful floods in the USA, in China and, in particular, in the European Alps. The Vorarlberg, the Tyrol, Switzerland and many areas in Bavaria were seriously affected. The damage in my own homeland, the Tyrol, was massive.
Let me quote you a few figures: the damage done to the public road network, to the system supplying drinking water, to the building of commercial roads and to communications amounted to hundreds of millions of euros. In total, over a thousand houses were damaged, and the destruction of factories and business premises meant that many people lost their livelihoods. It is obvious to all of us that we now need to act quickly, and, in particular, to be thorough in examining what caused this.
Commissioner Dimas has already highlighted a number of measures that have been taken. Although they amount to a good start, they must be followed by others, especially in view of the deficiencies in cross-border cooperation. The EU’s Solidarity Fund will also play its part, and we should adapt its rules to enable a proper response to major events of this kind, which affect whole regions.
Priority must, however, be given to thorough analysis. Let us not lose sight of the unfortunate fact that these natural disasters have become more devastating over recent years and that they are also occurring with far greater frequency. There is no doubt that the greater impact has to do with the more intensive exploitation on our part of confined spaces, particularly in mountainous areas, and also with the settlement of vulnerable areas. It follows that we have to give close consideration to what areas are amenable to settlement. Likewise, there is no doubt that the greater frequency is closely connected with global warming, but the way to address this is through continual research promoted by European programmes, particularly in exploring the possibilities of prevention.
What is important, though, is that the results we obtain be given practical expression, and this will mean the Member States and regions taking their obligations seriously if we are to be able to prevent such terrible occurrences in the future.
Mr President, the disasters that have hit certain EU Member States have been a source of distress to all of us. I saw at close quarters the fires in Portugal and Spain while they were still raging, and also the widespread devastation they wreaked.
Assistance cannot be denied to countries that have been struck by misfortune on such a large scale, and it is for this reason that I am naturally in favour of the motion for a resolution. A more general consideration comes to mind in this context, however. Europe is being hit by a great many disasters, and their number is increasing. Such disasters include fires in southern Europe and floods in central Europe. My country, Poland, is also frequently affected by floods, the worst of which occurred eight years ago. Other disasters to have hit Europe include hurricanes, as was the case not long ago in Slovakia, and even earthquakes.
We must be better prepared, firstly to prevent such disasters, and secondly to provide each other with assistance in dealing with their aftermath.
I believe that a general debate on the functioning of the system for preventing disasters and providing aid in the event of such disasters is needed. This debate would also deal with the joint measures we could take to improve this system, and should take place in a calm atmosphere and be unrelated to any specific event. I propose that such a debate be held in the not too distant future, or in other words over the next few months. The European Commission should also put forward comprehensive proposals to ensure that this debate is not merely held whenever there is a fire, flood or disaster.
Disasters know no borders. We must therefore act together to develop cross-border disaster prevention systems, and provide each other with cross-border assistance to deal with their aftermath. We must work in a methodical and organised manner, however.
Mr President, Commissioner, ladies and gentlemen, we have witnessed a great many natural disasters in Europe over the past few years. As mayor of Hradec Králové, I had first-hand experience of the floods which hit the Czech Republic, and which led to a number of our towns being inundated and many people being left homeless. Floods result all too often in the loss of life and property throughout Central Europe, for example in Austria, Germany, Hungary and Romania. Southern Europe, on the other hand, suffers from oppressive heat waves and ferocious fires. As we heard a short time ago, forest fires are still raging in Spain and Portugal, and I saw for myself the devastation they wreak during a trip to observe this summer’s regional elections in the Algarve region of Portugal. We should also not forget the windstorms that left a trail of destruction in the Baltic States and Sweden in January of this year.
Ladies and gentlemen, at a time when the European Union is engaged in discussions on its future, there is no better way for its institutions to win over the hearts and minds of the citizens of its Member States than by placing an emphasis on prevention and on the mobilisation of genuine aid, while also reducing the impact of natural disasters of this kind. I vividly remember the positive response of Czech citizens to the practical financial assistance provided by the EU following the floods that hit our country.
The motion for a resolution due to be debated tomorrow, concerning the release of just under EUR 6 million from the Solidarity Fund to deal with the aftermath of the devastating hurricane that hit Slovakia last November, will also be a practical contribution. Back in January, I held in-depth discussions in Brussels with representatives of Slovak local authorities on the possibility of EU aid for the highest-lying regions of Slovakia, having organised the meeting in my capacity as an MEP and as President of the Union of Towns and Municipalities of the Czech Republic, in order to provide the representatives with information on the opportunities available and the way in which the European institutions work. At this time, Slovakia also asked the European Union for help in covering the costs of hurricane-related damage. Over seven months have now passed since this request was made, and yet the areas affected are still waiting for money. We are far from happy at these delays, and Members of this House should not be either. We therefore hope that an appropriate decision will be adopted and implemented as soon as possible, hopefully before the first anniversary of the hurricane that raged through the Tatra Mountains. We should not shirk our responsibilities, and we should lend our support to practical measures.
Mr President, I should like first of all to express my support for the victims of the forest fires, which, this summer, set ablaze certain regions in Southern Europe. Unfortunately, the problem of forest fires is not a new phenomenon. For over 13 years, the issue of preventing these fires and repairing the damage has been the subject of an action framework at Community level, and for years now the tragic consequences of these fires have met with sorrow in this House at the first part-session after the recess; it is high time that action was taken.
The European Union needs firstly to strengthen cross-border cooperation. Very often, the Member States use incompatible equipment. There is also an urgent need to propose Community action programmes for civil protection that are worthy of the name. More generally, and without substituting for the Member States, the European Union must accord forests the status they deserve both at political and institutional level.
The Commission’s proposal on forestry strategy, which we are currently examining, seems to me to be slightly half-hearted. Forests make up 40% of the surface of the European Union. They generate significant economic activity and have environmental and recreational capacities that I will not point out here. They deserve better than a minor role between the environment and agriculture. For these reasons and in order to be even more effective, we must give serious thought to creating an Agency for Forests, not to mention – it is not a crime to dream – a Directorate General specifically focused on forests.
Mr President, I too should like to express my solidarity, as a European, with all those areas that have been struck by natural disasters. With particular reference to two areas of European policy, namely rural policy and forestry policy, I should like to invite the Commissioner to consider whether we can deploy these policy measures more effectively in those regions that are being hit by drought or other climate-related disasters in the long term.
I refer primarily to southern Europe, southern Spain, but in particular southern Portugal and its cork oaks. The situation there shows that drought – not a man-made disaster therefore but long-term drought – constitutes a real threat, with all the consequences that this entails: drought stress in trees, including cork oak. We must see what we can do to offer those governments the opportunity of using either rural policy or forestry policy in order to combat stress diseases in those trees effectively. This is done far too little at the moment and I am convinced that if measures are not taken promptly, this will lead to climate change in those regions.
The same applies to forestry policy, for which I am the rapporteur in the Committee on Budgetary Control, and it would be good if in future, this policy could be used more to maintain traditional crops and indigenous tree species. They may not always be of great economic value, but they are vital if the nature and climate of the areas involved are to be maintained. In those areas, we could do a great deal by deploying rural and forestry policy to tackle those problems.
Finally, the South is being hit by a drought. In my own country, many fruit growers were badly affected by frost damage in February. It would be good if you were to make contact with your agricultural counterpart to assess to what extent the funds for rural policy can be used to pay compensation for extreme damage suffered in a specific year.
In other words, it sometimes pays to be more resourceful with the money you have than to ask for more.
Mr President, over the last 100 years the temperature of the planet has increased by 0.6ºC and in Europe, in particular, we have had an increase of 0.9ºC. That is why several Members – Mr Maat, Mr Prodi, Mr Turmes and others – have mentioned the connection between climate change and the recent phenomena and catastrophes. Over the last few months, the tragic catalogue of natural disasters has tested the European Union's civil protection response to the limit. Using the Commission's civil protection mechanism, the European Union has dispatched field hospitals, search and rescue teams and forensic experts to help to deal with the aftermath of the Asian tsunami. Pumps and medical supplies were sent to the flood-affected areas of Romania and Bulgaria. Water bomber aircraft and specialist helicopters were sent to deal with Portugal's forest fires. Today, the first consignments of European Union assistance arrived in the United States, following the destruction caused by hurricane Katrina.
Over this period, it has been demonstrated that the European Union system works, and works well. By pooling the civil protection resources of Member States, we were able to provide a common response that is more effective than any Member State can provide on its own.
A well-coordinated response is always more effective. In the natural desire to show solidarity with the victims of natural disasters, many nations spontaneously offer support, but without clear coordination there is a risk that assistance will be duplicated or that what is sent will not meet the real needs of the affected region.
The Commission's monitoring and information centre provides a real-time service matching resources with requirements. In Romania and Bulgaria the crisis had passed by 24 August, when we received the message that no further international assistance was needed. Nevertheless, the situation could deteriorate quickly, and the Commission is continuing to monitor the overall flood situation in Central and Eastern Europe.
Romania was immediately offered assistance by Austria, Belgium, the Czech Republic, Germany, Spain, Finland, France, Greece, Hungary, Luxembourg, Malta, Italy, Portugal, Sweden, Slovenia, Slovakia and the United Kingdom – almost all the Member States. The assistance took the form of intervention teams, highly specialised material and financial support. Assistance in the form of highly-specialised material was immediately offered to Bulgaria by Austria, Belgium, the Czech Republic, Germany, Greece, Malta, Sweden and Slovakia.
Portugal was offered assistance by France, two water bomber aircraft by Italy, one water bomber aircraft by Germany, as well as three Puma helicopters and four other helicopters, and Spain offered one water bomber aircraft in addition to bilateral assistance. The Netherlands offered two helicopters, Slovakia one. Norway also offered assistance, but those offers were not needed, so were not taken up. Today, in Portugal, there are only five fires. The Dutch helicopters will return tomorrow to the Netherlands and the German helicopters are still operating today but will be going home tomorrow.
I should like to refer to what Mrs Grossetête said about arson. In Portugal, 98% of the fires were caused by humans. Twenty percent were caused by arson and the rest by negligence. Many people have been arrested.
In the United States, the European Union's mobilisation is only just beginning. Following yesterday's request from the United States Government, the first European Union assistance arrived within 24 hours from Italy and Germany. It is important to note that, even though the rules of our civil protection mechanism prevent it from being activated until a formal request is received, Commission experts had contacted their US counterparts last week to explore areas where the European Union could provide the most help. We received the request yesterday morning.
It is too early to have a final picture, but it is clear that thousands of lives may have been lost. According to the United Nations, the cost of the damage is likely to be several times that of last December's tsunami. Even though the request for help was only received yesterday, a large number of states have already offered assistance, including medical teams, water purification equipment and heavy-duty pumps. I am aware that other Member States are in the process of preparing additional offers. Some of the assistance is already on site, whereas the rest is still being considered by the United States or is in the process of being dispatched.
The civil protection mechanism response to this year's natural disasters has provided a clear example of European Union added value. It is important that all Member States channel their assistance to the United States through that mechanism in order to avoid overlapping. We will use the United Kingdom Presidency as the contact point. That has worked very well up until now.
Mr Pinheiro and others raised the question of whether the mechanism could work more efficiently. The mechanism has worked excellently up until now and help from the Member States has been coordinated immediately. Of course, there is still room for improvement. That is why, in April this year, the Commission made proposals which would effectively create a European civil protection force, more or less along the lines suggested by Mr Prodi and others.
Having heard the comments today, I am confident that Parliament will support these proposals.
Finally, on behalf of the whole College of Commissioners, I would like to express solidarity with the continued suffering of the victims of hurricane Katrina. We are standing by to provide any assistance that might be needed.
– The debate on this item is closed.
The vote will take place on Thursday at 12 noon.
– The next item is the debate on the recommendation for second reading by Jonas Sjöstedt on the common position adopted by the Council with a view to the adoption of a directive of the European Parliament and of the Council on the management of waste from extractive industries and amending Directive 2004/35/EC [16075/1/2004 C6-0128/2005 2003/0107(COD)].
Mr President, Commissioner, ladies and gentlemen, we are all aware of the serious background to the proposed directive on waste from extractive industries. It is still only a couple of years since we saw huge accidents involving collapsing tailings dams in Spain and Romania. In the case of Romania, the accident meant that important river systems were poisoned with cyanide. These accidents show the huge environmental risks that arise from mining waste not being handled correctly, as well as the subsequent international consequences. In addition to these major accidents, there has also been a series of minor ones and a kind of continuous poisoning of the environment from improperly handled waste from many years ago, dotted about the countryside and causing, for example, heavy metals to leak out into the water systems.
At present, the European Union has no effective rules for dealing with these environmental problems. The regulations governing waste have not been adapted to cover this type of waste. With the proposed directive, something can be done about this. The cyanide method that was used in Romania would be banned under the proposed directive. We would make tough demands on the safety and supporting capacity of tailings dams. We would require mining companies to be serious in their approach, to return the countryside to the way it was and to be able, in economic terms too, to guarantee that the countryside is restored to its former state following mining.
Many of the amendments adopted by Parliament at first reading have been included by the Council of Ministers in the common position, and that is of course excellent. Other important proposals have, however, been rejected. It is therefore important for us to adopt those amendments from the Committee on the Environment, Public Health and Food Safety whereby we are now trying to put back what was adopted at first reading.
I want to give a few examples of such changes. We do not just want an inventory to be drawn up of old mining waste. We also want something to be done about the situation, and this, in Parliament’s proposal, involves obligations. We also believe that the environmental problems that arise in excavation voids following extraction of minerals should be covered by the directive. In the Council’s common position, large groups of waste are exempted from essential parts of the directive, for example the financial guarantee. If this is to be prevented, we must adopt Amendment 13. It is important to remember that waste that is not dangerous in the chemical sense can also cause very serious environmental problems. That also applies to inert waste.
We also propose that there should be greater stringency where exemptions are concerned. It should not be possible to grant long-term exemptions whereby waste can be put to one side. Instead, proper waste-processing facilities should be built. Such long-term exemptions now form part of the Council’s position.
These are some examples of amendments through which we in Parliament want to see a significantly more far-reaching, effective and progressive directive than is the case with the Council’s common position. Voting against these amendments would be tantamount to lowering our environmental ambitions.
A stringent and constructive directive in this area will not only be of benefit to the environment but will also favour the best, most modern and most environmentally aware mining companies that are also most serious in their approach. It will bring about speedier improvement in the industry. Commendably, it will also penalise those which do not accept their environmental responsibility. It will favour environmental technology and research. It may also make the EU a world leader in the area of environmental technology where mining is concerned, which would be another positive factor and might mean our being able to help other regions of the world.
With the proposals put forward in my report by Parliament’s Committee on the Environment, Public Health and Food Safety, we have an opportunity to prevent serious accidents, similar to those in Spain and Romania, from happening in the future. We can ensure that we do not have to see more such accidents. We have the opportunity to reduce the amount of poisons released into our water systems. We also have the opportunity consistently to do something about damage wrought upon the environment in the past and to obtain better water status. Let us take advantage of these opportunities.
Last but not least, I wish to thank my fellow MEPs for their constructive cooperation. A number of fellow MEPs from a variety of political groups have put forward amendments that have improved this report. I also wish to thank the shadow rapporteurs, and I want to thank the Commission for its very constructive cooperation so far.
. Mr President, I should like to start by thanking the European Parliament and the Committee on the Environment, Public Health and Food Safety and, more importantly, its rapporteur, Mr Sjöstedt, for their painstaking preparation of this recommendation for second reading.
With the consequences of the serious accidents caused by mining waste in Aznalcollar in Spain in 1998 and in Baia Mare in Romania in 2000 still fresh, the aim of the proposal for a Commission directive was to introduce rules at European Union level in a bid to minimise the repercussions which storing waste in tailings dams or heaps has on the environment and on human health, both under normal operating conditions and in the event of an accident.
In conjunction with the revised Sevezo II Directive on the control of major industrial accidents and a document on best available practices, the proposed directive will safeguard the proper management of waste from extractive industries throughout the European Union.
At first reading, the Commission accepted in full, in part or in principle 46 of the 74 amendments tabled by the European Parliament, in that they clarified and improved the text, while remaining consistent with the format and approach of the original Commission proposal. Forty-one amendments have now been incorporated into the common position either verbatim or materially.
The Council discussed the proposal during the Irish and Dutch Presidencies; it soon became apparent that a significant majority of the Member States considered that the scope of the Commission proposal was excessively ambitious and implied spending which they felt was out of proportion with the probable risks.
The Commission considers that many of the changes adopted in the common position improve its initial proposal. Most importantly, the provisions relating to inert waste have been extended, licensing procedures have been detailed, references to Community standards have been increased, especially to the standards adopted in the framework directive on water, demands for the long-term stability of waste facilities have been reinforced, stricter limit values have been set for cyanide compounds and an inventory of closed, abandoned sites has now been demanded.
At the same time, the Council, which is interested in the principle of proportionality, has granted the Member States the facility to exempt non-hazardous, non-inert waste from certain provisions of the directive, especially from the need for a financial guarantee.
The Commission would prefer the wording of its initial proposal, which did not allow such exemptions. However, the Commission has decided to support the common position, taking account of the fact:
first, that no general exemption from the basic provisions of the directive is allowed and the competent authorities in the Member States will decide on a case-by-case basis and,
secondly, that no exemption is allowed from the main environmental safeguarding clauses in the directive relating to the safe design, operation, closure and after-closure of waste facilities.
However, I would like to point out that the Commission is willing to examine in a positive spirit any other possibility for compromise which may arise. I trust that we shall complete the procedure for this proposal as quickly as possible. We need the new directive, which will safeguard the environmentally correct management of mining waste both during the day-to-day operation of waste facilities and in the event of a major accident.
.  Mr President, Commissioner, in this Common Position, many of the amendments adopted by this House at first reading have been taken on board. Improvements include the definition of waste, which has been made clearer, and a more precise description of the financial securities and the inventory of closed sites, along with the rules applicable to them. I can also go along wholeheartedly with what Mr Sjöstedt has just said; good work has been done, with a good cooperative approach, but there is one point, and a crucial one, on which we in the Group of the European People’s Party (Christian Democrats) and European Democrats take a different view, and that is where the differential weighting of waste is concerned. We have to take account of the fact that mining waste has a different potential risk, and, as the Common Position does just that, it is right that the Member States should be able to distinguish between hazardous and non-hazardous waste and reduce – or annul – the conditions placed upon non-hazardous, non-inert waste other than that very precisely defined as hazardous and included in Category A. There is a wide spectrum of mining waste, extending from such harmless materials as playsand, salt and topsoil at one end to the toxic cyanide derived from ore mining at the other.
We cannot apply one single measure to everything. Particularly where non-hazardous, non-inert waste is involved, the imposition of excessive burdens on small and medium-sized businesses in the quarrying and earth-moving sector is indefensible. As you, Commissioner, pointed out, a quarry, or a sand or gravel pit cannot be regarded in the same light as a landfill for hazardous waste; all they are doing is meeting the demand for building materials.
I ask that the amendment to Article 3 be adopted. It is intended to extend the scope of this directive to the burning of chalk. People are willing to buy and use the waste products resulting from this, of which chalk dust is one; they are not hazardous and the Landfill Directive is not meant to apply to them. This would avoid unnecessary costs associated with landfill. In all that we do, we must not lose sight of our objective, which is to keep people and the environment safe with the minimum of red tape and expense. This is intended to achieve that end.
.  Mr President, Commissioner, ladies and gentlemen, I shall now, for once, use my three minutes to say something basic. I do not propose to go into the vast number of points of detail that many in the House find incomprehensible but which those of us who are involved in this debate understand as a matter of course; I am sure that there will be other Members who will want to discuss them.
This directive on the management of waste from the extractive industries is a piece of legislation that does not exactly evoke much interest on the part of most of the European public – at any rate, not from those who live in my own country – but that has done nothing to save us from energetic lobbying on the part of interested parties – on the one hand, the unions, the industry and its associations and, on the other, the various environmental and consumer groups. Our drafting of a resolution has been made no easier by the fact that none of them want the same thing all the time – sometimes, indeed, the precise opposite.
All the same, I do believe that the Environmental Committee has presented the plenary with a balanced piece of legislation on which to vote, particularly as this Directive is supplementary in character. The Waste Framework Directive and the Landfill Directive largely exclude the extractive industries, the types of waste produced by which do not in fact fit the regulations exactly, in that many of them present no problems in terms of the environment. Legal certainty, though, is a necessity – not only for people and their environment, but also for trading enterprises and for businesses engaged in the extraction of such raw materials as oil, coal, metals, clay, gravel or sand.
There are two things that the Social Democrats in the European Parliament always bear in mind: first, the protection of people and the environment, with a sustainable way of doing business, and secondly our enterprises’ need for a proper framework and conditions if they are to be able to do business and create jobs for the people whom we – as I said in my first point – want to protect from harm. Our rapporteur, Mr Sjöstedt, has been perceptive and rigorous in taking both these principles into account in this proposal for a resolution, and for that, many thanks to him.
. – Mr President, I welcome the Commission's initiative requiring the best practice of some Member States to be applied to all. It is certainly the case that an impressive number of Parliament's amendments have already been adopted and I think congratulations are due to the rapporteur.
I am sorry that the Council has introduced a number of loopholes. I rather prefer the Commission's more ambitious proposals. Well, let us see how the votes go. But even if some of the more controversial amendments before us are accepted, I think that the Council and industry should understand that Parliament's representation on the Conciliation Committee will be positive and pragmatic. It is not in any of our interests to require steps to be taken that would hinder the efficient and economic operation of this industry.
We must accommodate some of the concerns expressed, for example the need for a proper transitional period to ensure that problems with mines closing prematurely in order to avoid the obligations of this directive are circumvented. But the Council should understand that Parliament must insist that reasonable steps are taken to ensure that the natural environment is properly protected from commercial interests otherwise tempted to think only of short-term gain. As the rapporteur and the Commissioner have pointed out, the sins that have been committed in the past need to be avoided in the future.
. Mr President, Commissioner, ladies and gentlemen, the Group of the Greens/European Free Alliance also fully supports the report by Mr Sjöstedt and congratulates him on his work.
It is true that at a time when political Europe is searching for its identity, Europeans are, for their part, demanding that health protection and the preservation of the environment remain a priority for the European Union. This draft directive is directed to this end and it will also provide legal clarification.
This directive is justified by the amount of waste created by mineral extractions, which we know produce each year nearly a third of the waste generated in the Union, some of which is toxic, indeed very toxic. As it is inadequately treated and stored, it can seriously threaten the environment and people’s safety. We all recall the consequences of the Baia Mare and Baia Borsa disasters.
This directive must also ensure that the new accession countries have the means to eradicate pollution from waste produced by extractions in the past. Furthermore, the industrialists concerned own operations throughout the world, and in order to prevent further disasters, the European Union must set an example by implementing operating rules guaranteeing the safety of workers and better protection of the environment.
If you will allow me, I would like to offer three examples: the first concerns the operation of the uranium mines in Niger by European businesses. I have some knowledge of this – they are French businesses. The issue of contaminated waste has been raised time and again, during the Irish Presidency, for example, but even now questions remain unanswered. The second example concerns the very controversial project of the opening of a gold mine at Rosia Montana, in Romania, a project that provides for the construction of a tailings pond for waste of highly toxic extraction, with a dam – brace yourselves – measuring 30 metres high. Finally, the last example calls to mind the destruction of the coral reef in New Caledonia, for which we were responsible, by extractive waste from the nickel mines. This last example, Commissioner, illustrates the need to prohibit direct discharges into continental, coastal or marine waters, unless, of course, they are compatible with the Water and Waste directives.
For all of these reasons, we support the work carried out by our rapporteur and we hope that you will support these amendments.
Mr President, although mining is less widespread in Ireland now than it once was, some mining companies have left a legacy that continues to pollute our land and water due to a lack of proper checks. A case in point is the situation in Tynagh Mines in Co. Galway in the West of Ireland, which, since its closure in 1981, has continued to be an environmental hazard.
Throughout the European Union, hundreds of millions of tons of waste are generated by mining and many sites left in a condition which poses grave dangers. It is important, therefore, to deal not only with waste generated following such a directive but also to deal with historical waste arising from facilities that have been abandoned or which were not shut down properly. We should also reverse the Council's lifelong exemption from some of the key provisions for certain existing facilities.
The rapporteur's proposals, as one of my colleagues has already said, are balanced; they should be welcomed by responsible companies within the mining industry, as well as by people whose lives and livelihoods have been damaged by irresponsible mining operations. I commend this excellent report by Mr Sjöstedt and thank him for his work.
. Mr President, I welcome this report and encourage the rapporteur to keep fighting for as strong a directive as possible.
In Ireland, as in many other places, we cannot begin to deal with the problem of deteriorating human health or clean up our environment without tackling the problem of old mines and the waste that was left behind when the mines were closed and the mining companies dissolved.
In Silvermines, County Tipperary, a 147-acre, 40-foot high plateau of fine red toxic tailing pond blights the area and in dry weather the dust blows across several counties. Mud lagoons dissolve the mercury, arsenic, cadmium, antimony and many other toxic minerals, and channel them via neighbouring streams straight into the Shannon River, only metres away from where the water supply for Limerick City is taken. Animals and, most importantly, people in the area suffer from an incredible range – a tragic range – of diseases, the kind that demonstrate an environmental attack on the immune system. That is a sin from the past; the company concerned has gone and the mess needs to be cleaned up.
A further problem is that one of the biggest industries in the west of Ireland is a company that ships mining waste into Ireland. It is on an island and has its own docks. It brings in bauxite to make alumina. It claims that it is safe and it creates big red mud tailings ponds. That industry wants to expand this year, next year and the year after. The rate of animal death in the area was so alarming that it sparked an investigation a number of years ago, which documented unprecedented animal deaths. It was not uncommon for farmers – and these are not large farms – to have lost 150 animals per farm in the area around the industry. Also very startling was the amount of human death from cancer and the amount of learning disability among children. We need very strong …
Mr President, ‘one size fits all’ is one of the curses of EU legislation and, if the Committee on the Environment, Public Health and Food Safety gets its way, we will have under this directive another classic illustration of it in action.
Although not all extractive industries have the same environmental and safety impact, if the Committee on the Environment succeeds, then this legislation will make them all needlessly subject to the same restraint. Legislation to fit the need is one thing, legislation not tailored to need is invariably oppressive and destructive of competitiveness. So it is here, with the rapporteur trying to require all sites – regardless of size, product and complexity – to comply with all articles.
There is no sound reason why the shallow sand quarry should be subjected to the same legislative demands as the large, deep mine producing hazardous waste. The requirements for non-hazardous or inert waste should remain proportional and not, as proposed by the committee, be largely subjected to the same stringency as Category A hazardous-waste sites. The framework directive on waste and the landfill directive make adequate provision for non-hazardous waste quarries. There is no convincing or compelling reason for these further burdens to be placed on this important sector of our economic production.
I would first of all like to thank the rapporteur for continuing in the second reading to fight for strict regulation that takes human and environmental assets and interests into account. We desperately need this directive, which covers mining waste containing cyanide and heavy metals, and other waste that presents a risk to the environment, for example due to its physical volume.
Let us recall the disaster, dubbed simply by some the ‘cyanide-tsunami’, that took place in the Romanian town of Baia Mare (Nagybánya) in 2000, or the contamination incident in Spain in 1998. In both of these cases, large volumes of dangerous substances spilled into rivers, causing enormous damage to the natural environment, even in neighbouring countries.
The legislation now before us has some very good qualities. It tightens licensing procedures and places greater emphasis on prevention; it makes it compulsory for operators to draw up a detailed waste management plan and makes information on mining waste more accessible; its extends the areas to which financial guarantees relating to such operations will apply, and obliges mining companies to ensure complete rehabilitation and monitoring of areas where they have ceased operations.
As far as I am concerned, however, the most important and most forward-looking aspect – in view of the impending accession of Romania and Bulgaria, and the large-scale mining projects currently in preparation or under way that present a risk to the environment and to neighbouring countries – is that the new directive must also be taken into account by newly acceding Member States from the date it enters into force. For this very reason, I call upon my fellow Members to vote in favour of these rigorous amendments aimed at achieving environmental protecting objectives, and in doing so to take a major step towards safeguarding our environment and preventing disasters.
Mr President, five years ago there was an appalling incident of cyanide pollution on the River Tisza caused by a gold mine in Baia Mare, Romania. Before this incident, the term ‘environmental policy’ had been nothing more than a strange phrase for many ordinary people living on the two banks of the river – for peasants, shepherds and fishermen. After 30 January 2000, they understood the meaning of ‘environmental policy’: to prevent pollution of this kind, in which 100 000 m3 of hazardous sludge leaked into the River Tisza, destroying its flora and fauna.
I do not like to speak in terms of money when we are talking about the value of nature, but the Centre for Environmental Studies estimated that the loss of revenue suffered by commercial fishing and tourism was around EUR 18 million in Hungary alone, not including the loss of natural heritage or environmental damage.
That is why I welcome this report. Mr Sjöstedt did an excellent job: as well as writing a good report, he went to Baia Mare, Romania, where he visited the site of the pollution. He met the people living, working and suffering there, and his local experiences are integrated into the report.
This legislation should be strict and well integrated into other Community policies. I have tabled three amendments which were supported by the rapporteur and the Committee on the Environment, Public Health and Food Safety, and I hope they will also be supported by this plenary session. My aims were to clarify the requirements of the directive by giving references to the Water Framework Directive and the Groundwater Directive, to prevent the discharge of environmentally harmful mining waste into any body of water and, last but not least, to promote waste prevention as the primary means of waste management.
I hope this legislation will give us a 100% guarantee against any kinds of mines producing cyanide or other pollutants, either in Member States or in applicant countries.
The directive is aimed above all at mines that will begin to close in the future or at those abandoned mines that have been closed down without the proper and appropriate procedures.
I would like to draw your attention to a specific problem that is highly important for a number of countries. This is the issue of mines that have already been closed down and have therefore stopped taking mining waste, while rehabilitation work is being carried out in line with valid European permits. Because of the length of time needed to close mines down, this rehabilitation will still be in progress when this directive enters into force. In order to avoid the duplication of procedures and an increase in the costs of rehabilitation as a result of the possible requirement for new permits, it would be sensible to make special provisions regarding these cases for a transitionary period under conditions of transparency.
This was done in the third paragraph of Article 24 of the joint position of the Council. The aim of the directive, that from the moment of its entry into force no further damage should occur in the process of closing down mines, would not be in jeopardy if in mines where the rehabilitation process is almost complete, that process could be completed without hindrance. I support this part of the joint position.
Mr President, it is true that the aim of the directive on the management of waste from extractive industries is to prevent and minimise any harmful impact of waste on the environment or public health. The aspects of the directive relating to environmental protection require further work, however. In places the directive is also irrational, and it will create more red tape.
Historically, the extractive industry in Poland has been a mainstay of the national economy, and this continues to be the case today. It was for this reason that, during pre-accession negotiations, Poland pressed for the relaxation of certain provisions making it mandatory for operators of waste treatment facilities to provide financial guarantees. Even highly hazardous industrial sectors do not comply with such requirements.
After the draft directive had been submitted to Parliament, the Committee on the Environment, Public Health and Food Safety adopted amendments that ran counter to earlier decisions made regarding the draft. These amendments are extremely disadvantageous to the Polish extractive industry, since the additional burdens they entail will result in it becoming uncompetitive, as well as posing a risk of bankruptcy for the brown coal industry. This would present a threat to energy security in Poland.
The draft directive transfers too broad a range of responsibilities to industrial entities. Furthermore, it places hazardous waste on the same footing as inert waste. The end result of all this will be a sharp increase in operating cost, and the need to allocate huge sums of money from state budgets to cover the costs of drawing up inventories of facilities and adaptations to the latter. It is for this reason that some indication of funding sources is urgently needed.
Mr President, the proper management of waste from the extractive industries has a significant impact on the environment. This is especially true in areas of high mining activity, where it is not uncommon for various raw materials to have been mined for several hundred years. In many cases the raw materials in question were exploited wastefully, with both deposits and the environment being destroyed, and little regard being paid to the management of waste.
The draft directive under debate, and above all the numerous amendments that have been tabled, fail to do justice to the current state of affairs. They deal with the issue in an arbitrary fashion, and take no account of the situation in regions where deposits are mined most intensively. The proposed inventories of existing waste and waste generated during routine operations will only serve to identify waste management requirements and the related technical possibilities. In view of the limits placed on the EU budget, it is unrealistic to expect large amounts of EU funding to be earmarked for implementation of the directive. By and large, it will be regional and national budgets that bear the burden of implementing the directive by rectifying the shortcomings that have already been identified. The current owners of facilities will also incur greater costs through no fault of their own, and more money will need to be spent on guarantees and suchlike. This will mean bankruptcy for facilities that are suffering financial problems, and their waste will then be left unmanaged.
I propose that certain amendments should not be incorporated into the draft directive. These include amendments that point out the obvious, those that set unrealistic deadlines, those that give rise to unjustified increases in costs, of which there are several, and those that limit the opportunities available to Member States to adapt the given requirements to regional and national needs.
Mr President, this draft directive, a sensible and necessary one, was welcomed as such by the business community as a whole. We should establish proportionate and loophole-free rules to apply fairly and uniformly across the whole of European business and industry. We also have an acceptable compromise report before us. Our aim has been to prevent accidents and the consequent damage to the environment and human health that can result from the handling and disposal of waste materials from the mineral oil-extracting industries, and we have sought to do this by laying down minimum standards to improve the management of this sort of waste.
Waste from the extractive industries amounts to some 400 million tonnes per annum, equivalent to 29% of the waste produced by the Community as a whole. Managing it does of course involve risks; we are all familiar with the accidents in such places as Baia Mare and Aberfan, among others.
The fact is that ecologically-responsible rules for waste management not only reduce the quantity of waste, but also give businesses an incentive to invest in research into environmental issues associated with the extractive industries and thereby acquire from the world market know-how that they can analyse. There are many examples of this: let me give you one from Austria, where one firm has managed to avoid depositing some 100 000 tonnes of minerals used in construction in landfill sites. Despite that, there are weak points, one example being the lack of clarity as to the directive’s scope. I find it regrettable that a majority could not be found to support the amendment I tabled on this subject.
I would also like to point out the need for provisions to be enacted to deal with non-hazardous or inert waste, and that these must be proportionate. I therefore believe that Amendments 11, 13 and 47 should be rejected and that we should come up with alternative proposals for provisions relating to non-hazardous and inert waste, with separate consideration for these concepts. The use of landfill sites for non-hazardous or inert waste should also be allowed for a limited period of time.
Mr President, I am delighted to have the opportunity to contribute to the debate this evening. I am extremely concerned about this issue, because once again Europe is trying to bring in and implement a draft regulation that tries to make one suit fit all. I do not think this can work and that is where I have a problem. We should not be so dictatorial with our directives.
As someone has already pointed out in this debate, not all quarries that are extractive industries are the same. I have no doubt that some of the very large industries will be able to cope with this and take it in their stride, but the small entrepreneurs trying to develop small industries and get them off the ground are probably going to be hit very hard. I have no objection when we are talking about hazardous waste, because that always has to be controlled. But it will be the smaller businesses where jobs will be lost; they are the ones that will go to the wall.
Nor do I believe we should bring in directives that are not implemented in the same way in each Member State. I have personal experience of this. I come from Northern Ireland, part of the United Kingdom, and across the border, in the Republic of Ireland, the waste oil directive is interpreted differently. In quarries six miles apart, one in Dundalk and the other in Newry, a European directive is being implemented differently in two Member States. Waste oil is considered hazardous in the United Kingdom, whereas in the Republic of Ireland it is not. This is forcing quarry owners to move from Northern Ireland to the Republic of Ireland in order to compete, because otherwise they cannot.
I do not believe that we should be producing European directives that can be interpreted in different ways. I believe that will happen with this one as well, and quarry owners are not happy about that.
. Mr President, I should like to thank all the speakers for their very constructive observations and to give a number of answers relating to waste from processing bauxite, which was referred to earlier, in order to make alumina: this waste is covered by the directive, which will ensure that repercussions, especially on water, are minimised.
As regards Mr Nicholson's last remark, which differs from what previous speakers said, about old abandoned waste facilities, the Commission and the Council agree in the common position that an inventory should be prepared. Nonetheless, it is better for restoration to be left to the Member States, given that the framework directive on water continues to apply in parallel.
In addition, as far as the facility to grant exemptions for non-inert waste is concerned, this does not concern the main environmental demands, which continue to apply.
We need the new directive, which will safeguard environmentally proper management of mining waste both during the day-to-day operation of waste facilities and in the event of a major accident. I trust that we shall complete the procedure for this proposal as quickly as possible, so that we can safeguard better protection of human health and the environment, as Mr Davies also said, in a way which really will be pragmatic and will respond to the demands of the various interested parties.
Now to the amendments: the amendments relating to the scope of the directive are particularly important. Amendments 2 and 13 delete the permissible exemptions for non-hazardous, non-inert waste.
The Commission is unable to accept them for the reasons I explained in my first intervention. For the same reasons, the Commission is unable to accept Amendment 11 increasing the breadth of the provisions which apply to inert waste, or Amendment 15 deleting the various permissible time periods before a waste storage area qualifies as a 'waste facility'.
The common position has already been worded to reflect the relevant amendments which emerged at first reading and safeguards the necessary proportionality. As a result, Amendment 47 amending the criteria for classifying facilities under category Α cannot be supported.
As regards the financial guarantees, Amendment 37 requiring the Commission to approve the relevant national procedures is unacceptable, because it adds bureaucratic formalities without any added value.
Amendments 7, 38 and 39 are also unacceptable, because the initial text contains a practical method for calculating the amount of money required.
A number of amendments refer specifically to the protection of water. The Commission considers that this issue is already adequately covered by the relevant provisions of the directive supplementing the general provisions of the framework directive on water and by other Community legislation on water which already applies.
Nonetheless, I am able to support Amendments 29, 30, 32 and 33 clarifying the obligations which apply and referring directly to Community legislation on water.
On the other hand, we are unable to agree with Amendment 36 bringing ordinary voids under Community regulations in order to prevent water pollution. I understand Parliament's concern, but I believe that this issue is adequately covered by the framework directive on water.
Similarly, Amendment 42 introduces obligations which will need to be applied during the transitional period granted to existing waste facilities, especially the obligation to comply with the framework directive on water. I believe, for the reasons I explained earlier, that this is unnecessary.
Another source of concern to Parliament was the important legacy from the past in the form of closed and abandoned waste facilities causing pollution. Even though the need for an inventory of these closed sites has now been included in the common position, I have the impression – as I said earlier – that the additional demands imposed by Amendment 40 and the related Amendment 41 can be covered more effectively at national level.
A number of the remaining amendments proposed by Parliament are acceptable: Amendment 10 may help to promote the integration of the environment into other policies. Amendments 17, 18 and 21 explain the content of waste management plans in greater detail. Amendment 27 expressly refers to protected areas. The Commission supports these amendments, which pursue the same objectives as its proposal.
To close, I am happy to announce that the Commission can accept eight amendments in full and a further six amendments in principle or in part. I shall file a complete list of the Commission's positions on the amendments with the Secretariat(1).
That concludes the debate on this item.
The vote will take place tomorrow, Tuesday, at 12 noon.
The Commission can accept the following amendments in full: 14, 17, 18, 21, 29, 30, 32 and 33.
The following amendments are acceptable in part or in principle: 4, 10, 12, 23, 27 and 39.
The Commission cannot accept the following amendments: 1, 2, 3, 5, 6, 7, 8, 9, 11, 13, 15, 16, 19, 20, 22, 24, 25, 26, 28, 31, 34, 35, 36, 37, 38, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49 or 50.
The next item is a statement by the Commission on dialogue with churches and non-denominational organisations.
. Madam President, ladies and gentlemen, I am going to read out the draft declaration on the dialogue between the Commission and the communities of faith and conviction.
In Declaration 11 annexed to the Treaty of Amsterdam, it is stated that ‘the European Union respects and does not prejudice the status under national law of churches and religious associations or communities in the Member States.’ It also states the importance of respect for the status of philosophical and non-confessional organisations. Continuing a tradition of informal exchanges – a long-established tradition – the Commission is conducting, on that basis, a dialogue with all of the Churches, religious communities and philosophical, non-confessional, secular and humanist organisations that wish to take part. This dialogue, which mainly consists of exchanging information and points of view, meets with everyone’s satisfaction.
The Commission believes that such dialogue comes under its normal relations with all members of civil society in the Member States. It notes that the draft Constitution includes provisions giving a more specific outline of the links between the European Union, the Churches and the other religious or philosophical organisations. As these provisions are not in force, however, the Commission intends to pursue an established practice, which will be developed in parallel with efforts to develop its entire links with civil society. The Commission stresses the fact that this dialogue, which concerns religions, the Churches, the communities of conviction and civil society, is conducted in such a way as to respect the principle of equal treatment of all speakers. Within the Commission, that means the organisation of meetings with designated speakers, which are held regularly and are open to everyone.
With regard, more specifically, to the concerns expressed in recent questions by certain Members who were anxious to know why such and such a humanist organisation had not been invited to such and such a meeting with the President of the Commission - meetings that were organised prior to the regular meetings - the Commission should like to make it clear that invitations to such meetings depend upon the specific nature of the subject-matter covered. The principle of equal treatment does not mean that all of the speakers should systematically take part in all of the meetings. In actual fact, the Commission and its President are free to develop certain discussions with particular speakers to as great an extent as is necessary.
Therefore, Madam President, the President of the Commission held specific meetings with religious organisations in spring and he of course intends to organise a specific meeting in autumn with humanist organisations.
. I welcome the clear response of the Commissioner on behalf of the Commission. I am particularly pleased that the European Commission sees Declaration 11 of the Treaty of Amsterdam as an incentive to dialogue with churches and non-confessional organisations and is not restricted merely to a narrow legal view of the declaration. I believe, of course, that in this House there is no need to explain that dialogue is something different from the process of joint decision-making. I am also pleased with Article 52 of the as yet unratified European Constitution, which explicitly talks about a dialogue that the Union would maintain openly, transparently and as a matter of course.
In the work of the Convention I have also called for an open, inclusive and public dialogue in the belief that such a dialogue is both necessary and important because it also entails a closer relationship with citizens with religious or other convictions as they reflect on a common European future.
In any event I would like this dialogue to contribute to a responsible and unfettered development of new ties and new proposals relating to our future, and to be far removed from the seductive ideological intolerance that we have witnessed on numerous occasions in European history and from which even today we are clearly not entirely immune.
In the spirit of the declaration and the as yet unratified Constitutional Treaty I expect the Commission to proceed according to transparent rules of the game and transparent procedures, and that it will continue to take a broad approach in the understanding of inclusiveness for participants in the dialogue. I am aware that the fact that there are so many old and new religious and non-confessional organisations makes it difficult for the Commission to make a choice, and such a choice may be impossible without some consideration given to the number of followers of each organisation. It also seems to me reasonable that, in view of the theme of the discussion, the Commission should be flexible in its choice of participants in the dialogue.
I would like to add that the Group of the European People's Party (Christian Democrats) and European Democrats have long been aware of the importance of a dialogue of this nature and have therefore organised such dialogues for a number of years. We also believe that with new challenges at a European and global level this dialogue is becoming even more important. I am thinking in particular of a dialogue with Islam, which is particularly alert to the religious dimension of those with whom it is in dialogue.
. – Madam President, I have to say that I am very disappointed at the Commission's statement. It is undemocratic to confine Union dialogue to a select number of faith organisations and to exclude secularist organisations, as this new Commission has done up to now. We need a guarantee from the Commission that the dialogue it is engaging in will be balanced and transparent. I note that the Commission has not indicated what subjects it discussed with the religious organisations it spoke to in the spring, nor has it told us what it intends to discuss with humanist organisations in the autumn.
We need a guarantee from the Commission that this secrecy and backdoor dealing with powerful organisations will cease. Agendas and minutes should be published. We cannot accept secret dialogues with powerful religious organisations, some of which do not countenance internal democratic processes or grant equality to all their adherents.
This is a critical period in Europe's history. It is a time of confusion worldwide, with unrepresentative groups using terror in the name of religion for political ends. Dialogue is therefore most important, but it must be transparent dialogue. We must know what the Commission is talking about and to whom it is speaking.
It also needs to be made clear that Europe's democracy is founded on the principle that this Union and the parliaments and executives in every Member State are independent of all religious dogmas. That independence is the best defence for European democracy and indeed for members of all religious persuasions. It is a principle that has taken centuries to establish and it must not be conceded if we are to avoid a dangerous regression in Europe.
. – Madam President, I welcome the Commissioner’s statement. Liberals and Democrats opposed a reference to a Christian heritage in the preamble to the Constitution because the Union also has a Jewish, a Muslim and a secular heritage. We do not oppose Article 52, which imposes an obligation on the State to maintain a dialogue with faith groups. Cavour’s famous dictum ‘a free church in a free state’ should be the basis for relations between the two.
Yet it is not only across the Atlantic that a regression can be seen: proposed concordats with the Holy See in some Member States show that the division between church and state in Europe needs reinforcing. Relations between Church and State should be based on mutual respect. One of the problems of the secular state is that respect has sometimes given way to indifference towards faith groups and occasionally even to scorn. Belief is an integral part of the human condition. For many citizens, religious faith is a part of self-development, and government at EU- and national level must value and respect individual faith and its expression through faith communities.
. – Madam President, the Commission has provided us here with the very barest of outlines, when we could have had much greater detail of what was being said. I also echo the remarks made by other speakers concerning the separation of Church and State and wish that it applied to my own Member State.
A number of us have been raising questions because we are concerned, for example, when money is involved and given to particular religious organisations for their events, without it being at all clear what the criteria for that decision were and whether they will apply to other organisations, faith-based or not.
Questions also arise about how organisations signal to the Commission their interest in participating in such dialogues and just what the criteria set by the Commission are for the involvement of particular organisations. We have to avoid the ghettoising of certain faiths around certain issues, but ensure that we have a very inclusive dialogue across a range of questions.
Many of us would also be interested in knowing who decides the agenda for this consultation. There are many difficult political agendas around: for example, on how we achieve the Millennium Goals and gender equality. It would therefore be useful to know how the agendas are determined and who gets invited on what basis. I would echo what my colleague Mr De Rossa has said about the need for a public record in order to allay worries.
.  Madam President, three matters of principle are being overlooked in this debate. First of all, churches are public-law establishments and are not the same as private associations. That is why church services are public and accessible to everyone. The relationship between state and church has played a major role in the history of western constitutional law. What is all-important is that good public administration is inseparable from sound public morals. Procedures alone are not enough. Anyone who rejects this basic notion strikes at the roots of our democratic societies.
Secondly, when inviting bodies to participate in this dialogue, the Commission would do well to draw a distinction between religion and ideology. Religion is transcendent in nature, while ideology is immanent. It is a God-less religion, a quasi-religion that is motivated and dominated by human desires. Ideology does not allow people any freedom and leads to all kinds of slavery.
I would warn the Commission and the Liberal and Socialist Members of this House against lumping these two very different notions together, as history shows that this results in social disaster.
Finally, the law that applies in this case is the Amsterdam Treaty, declaration No 11, which the Commissioner quoted just a moment ago. It may have slipped your minds, but since the referenda in France and the Netherlands, the Constitutional Treaty really is old hat.
Madam President, Marx once said that religion is the opium of the people. One hundred and fifty years have passed since then, and there is no longer any point to such idiotic statements. Churches of all denominations, including the Catholic Church, are a part of Europe. They are not only part of European history, but also part of life in Europe today, since it is churches that shape the citizens of our countries. Communities and nations are the first to benefit from dialogue, or even cooperation, between churches.
I can provide many positive examples from my own country, Poland, of action taken by the Catholic Church and other churches. There are four places of worship close to my home in the town of Wrocław, namely a Catholic church, an Orthodox church, a Protestant church and a Jewish synagogue. All of these different faiths coexist alongside each other in our town and cooperate with the Wrocław authorities, which is a fine example of good cooperation.
In recent days the churches in America, and particularly in New Orleans, have demonstrated that they are capable of more than the incompetent state administration.
Madam President, first of all I wish to point out that organised religions have only been around for some 2 000 years, and we are in danger of elevating them to a position that they should not have. Of course there should be a dialogue, but it should be on the same the basis as for any other non-governmental organisation. We have to ensure absolutely the separation of religion and politics.
Religions have achieved a great deal on behalf of citizens but, equally, they have opposed advances. In my own country, the rights of women, lesbians and gay men have been opposed every single step of the way by organised religion. There was a mention of slavery by the previous speaker. Indeed, when we were trying to end slavery in the United States, the religions there tried to prevent its abolition.
Therefore, we should have that dialogue: a dialogue where we tell them what we – the institutions – intend to do, where we listen to their arguments as to why we should modulate or change, but we must have the courage to act in advance of public opinion and in advance of those sectors within religions that would prevent any progress.
When these meetings take place, the minutes, recommendations and list of attendees must be available for public dissemination. If they are not, I would point Members to Regulation (EC) No 1049/2001, which assures public access to documents held, received or produced by the institutions and the agencies set up by them.
Madam President, I am afraid that Mr Barrot's statement has not reassured me at all. Yes, freedom of religion is a fundamental right in the European Union, but separation of Church and State is one of the basic principles underpinning our modern society. In your country, Mr Barrot, the principle of is one of the cornerstones of the Republic. I would also remind you that this principle is strongly emphasised in the debate on Islam currently taking place in most Member States. We should not apply double standards, but apply the same standards to ourselves.
Religious and non-denominational organisations are an important voice in society and it is therefore fitting that the EU should have a dialogue with these organisations. However, such a dialogue should fulfil the regular criteria of transparency that apply to all activities of the EU institutions. Frankly, closed meetings with organisations hand-picked by President Barroso are neither transparent nor balanced.
The dialogue with churches must be transparent, as has been pointed out by several colleagues. The agenda and the minutes should be published on the internet. The meetings should take place in public, there should be an established list of participants and that list should be balanced with regard to the participating organisations.
The dialogue should be organised on an equal footing with the dialogue with the rest of civil society, and I would prefer it to be an integral part of that dialogue. Can the European Commission guarantee that it will uphold these principles? If it cannot, can it tell us what its criteria are for this dialogue and can it give them to us in writing?
Finally, in reply to a Parliamentary question, President Barroso had agreed to organise the dialogue in the spirit of the EU Constitution, even if it is not in force yet. Despite his pledge, and in contrast to his predecessor Mr Prodi, he has called a number of meetings excluding the humanists – you made reference to it yourself Mr Barrot, and you do not seem to think it is a problem; well, I think it is. He has been reported to have had several meetings with representatives of the Catholic Church and, notably, the Vatican, thus granting a preferred status to one particular religion. I am afraid that your explanation is not satisfactory.
Madam President, I am shocked by the thoughtlessness with which the Commission has conducted its dialogue with the Churches and the non-confessional associations. Firstly, it is true that the Commission says that it regularly forgot to invite the European Humanist Federation to this dialogue, but it took the liberty of inviting in its place the Church of Scientology, which is listed as a sect in various European countries. On the basis of which criteria was this dialogue established? Are sects accepted from now on? What subjects are debated? I call for complete transparency in this matter. Beyond the issue of dialogue, furthermore, there is now the issue of funding. Allow me to return to the World Youth Days. On that issue, I cannot believe my eyes. This is truly John Paul II’s last miracle. That is how a ‘no’ vote from Parliament on the funding of the World Youth Days was transformed into a ‘yes’, following a questionable legal ruse by the Commission. That beats the wedding feast at Cana. Yet who are they trying to kid? First I am told: ‘Do not worry, the Pope will pay for his own travel’. Then, even more reassuringly: ‘Europe does not pay for the consecrated bread, but only for the milk of those taking part’. That is how we have become the cash cow of the Vatican. Yet on a more serious note, Madam President, I would point out to the Commission, with the full respect that I have for the young people who arrived in Cologne in search of spirituality and hope, that religion does not have a monopoly on this debate. Secularism is asking itself exactly the same questions: they are the questions of our civilisation. That is why I propose that the 2006 budget include funding for meetings held on the theme of ‘Secularism and humanism within a network of European towns’.
Madam President, Commissioner, exactly 100 years ago, the President of the French Council, President Emile Combe, declared in front of the Assembly: after having occupied the Church, the Vatican now wants to occupy the States. One hundred years ago!
Nowadays, the State, the Vatican City, is the religious, in fact the state, ‘organisation’ that you favour in your dialogues. Well, it is precisely this State, through its last two representatives, the current one and his predecessor, which does not cease to insult democratic parliaments and democracy itself, by maintaining that those who legislate, like civil society is currently doing in defence of the fundamental rights of life, those people, you, us, are the heirs of Nazism. The silence with which you welcome these speakers is shameful. I say this in all frankness: if that is Europe, well then, it is still the Europe of the Vatican and not the Europe of those who believe in freedom and religion.
. Madam President, I have listened carefully to the various speeches.
I should like first of all to briefly point out that a has been published on the Commission web site to give details about this meeting held in spring. I should also like to make it clear that, in accordance with Regulation (EC) No 1049/2001 on access to documents, the Commission can answer any questions concerning the attendance list. That is an initial practical remark. You are right, the dialogue must be transparent and everything must genuinely be clear for all those people who could be asking themselves questions.
Parliament greatly emphasises the need for dialogue, provided, of course, that such dialogue is balanced and transparent. I believe that I am able to say that such is the intention of the President of the Commission. There is no reason for this dialogue to be weighted in favour of any one community. I can confirm to you that a specific meeting with non-confessional representatives from civil society, and, in particular, representatives from the humanist movement, will take place in autumn. There is therefore a desire for balance.
Personally speaking, I am totally convinced, not so much by certain remarks made by Mr Combes, but rather by a politician, many of whose works I have read and who I have held in high regard, Aristide Briand, who in fact brought us a law of separation of Church and State, a law that, in my opinion, he caused to command great respect when he had it adopted. I believe that, in today’s civil society, it is necessary for governments, both at national and European level, to be in touch with a civil society where faiths, which are undoubtedly different but which respect one other, are expressed. That also enables me to state that the phenomenon of sects must of course be fought against with a great deal of determination.
That is what I wished to say very simply, in the hope that this dialogue might be developed and with respect shown towards all of the conditions that you consider legitimate.
Madam President, what the Commissioner has said in relation to Regulation (EC) No 1049/2001 is incorrect, and I speak as the rapporteur on that regulation. Not only can the list of attendance be requested, but also minutes, agendas, decisions taken and any other material accumulated or discussed. Any documents that are requested can be refused only under Article 4 – exceptions – and Article 9 – sensitive documents. I should like to reassure the House that it is not only the list of attendance that can be accessed by Parliament and members of the public.
. I support what has just been said. For the Commission, it is not a question of playing hide-and-seek in this matter. Any dialogue, which by definition is an exchange, must be made public for those who wish it to be. That altogether adheres to the spirit of our European institutions.
That concludes the debate on this item.
The next item is a statement by the Commission on air safety.
. Madam President, ladies and gentlemen, during August, six major accidents cast a gloomy shadow over commercial air transport throughout the world. Every one of them affected European passengers. Faced with these tragic events, I, on behalf of the entire Commission, would like to offer my condolences to the victims’ families and to assure them of our profound sympathy.
The Commission reacted immediately to the accidents by stepping up its contacts with the civil aviation authorities of the Member States concerned in order to gather together all relevant information. The Commission dispatched a group of experts to Cyprus in order to assess, at the scene, the air transport situation and to identify the specific needs and difficulties. The Commission contributed towards having an action programme adopted by the managing directors of European civil aviation, who met in Romania on 27 August. Over and above these reactions, however, we must continue to act resolutely in increasing air safety, in order to enhance passenger confidence and, furthermore, to confront the rapid growth in air traffic.
Community measures are vital. In actual fact, the main objective of an initial proposal in the transport sphere was to increase air safety. As guardian of the Treaties, the Commission will strictly monitor whether all the Member States correctly implement existing Community law. In this context, it will instruct the European Aviation Safety Agency to carry out inspections of the competent national authorities. It is imperative that these authorities perform all of the required checks and dedicate the necessary resources to them.
I would now like to lay emphasis on pursuing and strengthening legislative initiatives. We must improve transparency for the benefit of passengers and to do that we must draw up a Community black list that will need to include all carriers that have been grounded. Such a measure will enable us to inform the public but also to avoid different approaches from one Member State to another. In actual fact, banning measures must be enforced throughout the entire EU territory and must be taken on the basis of a common set of criteria. In order to achieve this, the Commission must be able to promptly extend the banning measures taken at national level to the entire EU territory: citizens from across the whole of the EU must have the same guarantees.
The proposal for a Regulation on the identity of air carriers, which was submitted to the European Parliament in February, offers the possibility of promptly implementing such a measure, and at this point I should like to congratulate Mrs De Veyrac, the rapporteur for the Committee on Transport and Tourism, who took the initiative to complete the text proposed by the Commission and on which the Council of Ministers issued an agreement in principle. Thanks to the work of your Committee on Transport and Tourism – I take advantage of this moment to also thank its chairman, Mr Costa – we will be able to have a far more comprehensive system at our disposal.
The second aspect concerns the mechanisms for monitoring third country aircraft, which must be strengthened immediately. Ramp inspections must be more comprehensive and better targeted. To achieve that, the Commission will very shortly submit proposals aimed at transferring to the European Aviation Safety Agency the management of the safety assessment of foreign aircraft - I am referring to the SAFA programme - and at implementing an early warning system between the Member States, the EASA and the Commission.
Thirdly, the Community must have at its disposal a coherent and uniform set of rules covering all safety-related issues, and, in order to prepare and implement those rules, the role of our European Aviation Safety Agency must be consolidated. In this context, I am going to propose a new regulation from autumn extending the remit of the Agency to encompass third country air operations, pilots’ licences and aircraft. This extension will allow the European Aviation Safety Agency to intervene effectively in order to ensure that both European and third country carriers are monitored.
Finally, for my fourth point, Madam President, I would like to stress that moves to strengthen the European aviation safety system must be accompanied by actions relating to third countries and to the ICAO, the International Civil Aviation Organisation. The safety standards in force outside the European Union must be raised. The European Union is prepared to continue providing its technical assistance to developing countries and to play a major role within the ICAO. Only this morning, I received a government minister from Latin America, to whom I explained that we were at the disposal of the States concerned to assist them in strengthening technical cooperation in this area. I also hope – I say this before Parliament – that the European Union can occupy a place as such within the ICAO, precisely in order to play an even more decisive role in increasing safety levels.
To summarise, ladies and gentlemen, I can state that, even before the serious accidents that took place this summer, the European Union, through this draft Regulation on passenger information, had already anticipated the need to offer passengers the opportunity of knowing the identity of air carriers. I hope that the entire text, which has been enhanced by the work of your committee, can promptly be adopted by Parliament and can receive the approval of the Member States. In this way, we can actually have a black list by the end of the year, based on a set of criteria harmonised among all of the Member States. We will thus negotiate a decisive stage in improving the safety of air transport.
. The tragic events of this summer and what has again taken place this morning give us – as you said, Commissioner – a real responsibility to promptly adopt new measures in order to improve the safety of air passengers and the information offered to them. Contrary to what the recent accidents would suggest, air safety has not declined over the years and aeroplanes remain by far the safest form of transport in the world; let us be realistic, a zero level of risk does not exist.
The high increase in air traffic could lead to a rise in the number of aviation accidents and in the number of deaths, with some experts even predicting that by 2020 there will be on average one accident per week. That is unacceptable. Prompt and effective action must be taken, and it is the duty of Parliament and the European Union to protect the safety of Europeans as far as possible. That is why we, like the United States is doing, must put right the existing shortcomings and make provision for a European system which, alongside the International Civil Aviation Organisation (ICAO), would do more to increase air safety.
Within the draft report that I presented on Tuesday before the Committee on Transport and Tourism, I requested, in particular, that a black list based on a set of objective safety criteria be drawn up, which would be valid throughout the entire EU territory. The most satisfactory solution for the user is to publish one single Community black list, which is updated by the Member States but which concerns the entire airspace of the EU without singling out the Member State behind each measure. To ensure that this list of banned air carriers is enforced throughout the entire EU territory – you have spoken about this, Commissioner – the criteria on the basis of which the list will be drafted must be drawn up at Community level.
These common criteria based on objective safety considerations would be laid down by the Commission, assisted by a group of experts from the Member States. Every carrier included in the black list will be grounded throughout the entire EU territory, as it is unthinkable that a carrier could be declared deficient and allowed to transport passengers. The same level of safety must be guaranteed to Europeans, no matter which Community airport they depart from. The proposed system would enable us to strengthen coordination among the civil aviation authorities of the Member States, while leaving it to those authorities to take the initiative regarding safety measures.
The other strand of this report lays down the obligation to inform passengers about the identity of the actual air carrier and creates rights for them in certain specific cases. It is desirable, furthermore, to promptly entrust the European Aviation Safety Agency (EASA) with a key role in checking that the international and Community aviation safety standards are observed, by making it responsible for issuing safety certificates for third country carriers. That is why the European Commission must propose an extension of the Agency’s powers and I am pleased to have heard Mr Barrot announce that this proposal would be presented in the autumn. The EASA should also have the opportunity to monitor the various national civil aviation authorities, to carry out audits and even to manage a European database that would gather together the details of all of the checks carried out by the Member States on aircraft.
To conclude, I am delighted that it has been possible for the vote in plenary on this report, initially scheduled for January, to be brought forward to November which, in the event of the report being, as I hope, approved at first reading, will enable the regulation to be adopted at the Transport Council of 5 December, that is to say before the end of the year.
.  Madam President, Commissioner, Mrs De Veyrac, ladies and gentlemen, there is no doubt that the European Union may have achieved a number of things in the field of air safety, but it has certainly not yet achieved enough. In just the one month, August, we had the spectacle of five air accidents, and no sooner has September begun than something similar has come to pass. What this again highlights is not only the sad topicality of the debate around the Commission’s proposal for a regulation on information for airline passengers, but also the urgent need for rules to enhance safety in the air transport sector.
In the interests of greater security, the rapporteur, in her report on the proposal for a regulation, went much further than the Commission proposal, and so let me extend my especial congratulations to her on it. I welcome in particular the demand for a single shared list based on shared and harmonised objective criteria, as well as the associated demand for a flight ban to be imposed on the airlines on it. Many of those airlines that do not abide by European safety standards are less interested in flying than in making money; they must be listed, publicly shamed, and punished.
It is only right that I should, at this point, mention and welcome the latest initiative by France and Belgium, whereby lists are to be published of airlines banned from flying in both French and Belgian airspace. It has to be said, though, that this again shows us how important it is that the criteria and the list be harmonised; for example, no airline appears on both the French and Belgian lists. As it is a fact that members of the European public do not travel only within the EU, I see the option of including worldwide airlines on this list as indispensable, or else the information will not really be relevant to them. Passengers also need to be informed as to who is in charge of the flight, and they need better and easier access to information about safety deficiencies. It goes without saying that there should always only be one person to whom the passengers can address their concerns or with responsibility for dealing with them.
As, however, any regulation without consequences would be an ineffective one, passengers must be in a position to draw their own conclusions. It would be logical for them to be entitled to cancel their booking and receive not only the price of their ticket but also compensation, but there must also be the possibility of going beyond flight bans and imposing sanctions on the airlines in the form, for example, of administrative penalties if they fail to comply with the obligation to provide information. I am glad that we can expect the Commission’s support for this, and that everyone in this House acknowledges that it is imperative that this regulation be transposed as soon as possible.
Madam President, Commissioner, ladies and gentlemen, I shall only add a couple of points to what Mrs De Veyrac has said. She gave a brilliant presentation of her report in committee, and I hope we shall adopt it as soon as possible.
Before this August, we were probably all satisfied with the air safety situation throughout the world and with the EU’s evident ability to be in the forefront in this area. That is due to the fact that its rules are stricter than those imposed by the International Civil Aviation Organisation (ICAO) internationally; the fact that standardisation and aircraft control issues are now entrusted entirely to the European Aviation Safety Agency; and the prospect that we shall also be dealing with air freight organisations and crews in the fairly near future.
The air accidents in August 2005, however, require us to act with greater urgency and greater ambition. It is a pressing need to which we must not fail to respond, since the number of victims is constantly rising: the serious accident that has happened today in Indonesia means that this tragic August is not yet over.
In view of all that, I believe that we have to recognise that the area of air safety is, amongst others, an absolute priority. It is a goal that has to be pursued without too much concern for national competences – which are now meaningless – and we must leave behind the rather slow progress that has been made so far in defining objectives and procedures, which equally does not make sense.
We are in a situation in which air traffic is growing rapidly and people respond with whatever is available, using any kind of aircraft, but the dangers are becoming increasingly evident. There is much to do and we have to act fast. If, in this debate on its future, there is one area of European Union competence that quite clearly lies at Community level, I would say that it is safety. We have to take this road, so that even the Member States understand that the sooner they transfer their powers to the European Union in this field, the better it will be for everybody and the more effectively action can be taken.
Right now, what can we do? We can implement the Commission’s specific proposal to inform passengers of the details of the aircraft actually being used, by providing them with additional information.
Ultimately, if with this report we succeed in guaranteeing that everybody has the same control criteria, the same safety standards, and the same blacklist of non-compliers applying throughout the EU, with objective, transparent criteria for adding and removing names from the list, then we shall have transformed something that was originally a means of helping consumers into a real instrument for taking action in the field of safety. We are aware that it is not enough: at the same time, the Commission must set out the overall strategy that it intends to pursue. I am convinced that Parliament – and the Council too, I hope – will agree to follow it so that as soon as possible we can ensure that we meet the expectations of Europe’s citizens.
.  Madam President, ladies and gentlemen, in the aftermath of the dreadful air crashes of which we have been unwilling spectators particularly over the past month, reports of, among other things, the checks carried out, the relative lack of them or their being carried out by untrained staff, have given us a view of a yawning abyss. The result of this has been major misgivings on the part of the passengers and the European public as regards the quality of airlines. Lamentably, some of this lack of trust is justified; it must now be banished, and for that, consistent, clear and rapid action will be needed.
As Commissioner Barrot has already said, the checks will be inspected and we will devise common criteria for blacklists. I am very glad of that and regard it as quite fundamental. Even today, though, I already hear voices from the Member States saying that some of them will not be ready to accept common European criteria, their argument being that these will, as usual, be weaker than their own and thus, perhaps, encourage more propaganda against the European Union and its policies. We have to have clear, stringent and comprehensible criteria to prevent that happening. They are among the fundamental requirements. We have to achieve the highest safety standards possible; that is something we owe to the passengers who rely on us, as, indeed they should be able to do.
That third countries should participate in this is something I regard as self-evident. I also know how difficult that can be, not only for reasons of immediate safety, but also because of the need to prevent what has, unfortunately, happened to some degree in maritime transport happening in aviation, where airlines must not be allowed to operate under flags of convenience. It follows that, for the sake of credibility, every effort must be made to get airlines from third countries involved.
Things have got to the point where consumers cannot find their way through the market. We must make it transparent by means of shared and clear lists. We also have to equip consumers with information, with consequences and with the right of cancellation, for only then will airlines take the necessary action immediately and without delay. As we see it, the credibility of the EU is at stake. The protection of airspace and of flight passengers must be given absolute priority.
. – What a tragic irony, Madam President, ladies and gentlemen, that we are debating air safety today, when just yesterday there was another tragic accident in Indonesia which cost the lives of at least 140 people.
I should like to take this incident and the accident which claimed so many lives in Greece on 14 August, involving an aircraft operated by a private company in which 121 of our fellow human beings lost their lives prematurely, as my starting point for pondering on the image of the air transport sector recently.
There have been six international accidents which have cost the lives of approximately 625 people since the beginning of 2005. In the last month alone, 500 people lost their lives in four accidents.
Nonetheless, a few years ago, the former Commissioner for transport maintained that the air transport sector required stabilisation and proposed that the number of national carriers in the Union should be reduced. Unfortunately, this is where the biggest problem lies in this sector. The persistent will of the European Commission to liberalise the sector has resulted in deregulation and unbridled competition, all at the expense of citizens' safety.
The new environment being created, with the uncontrolled entry into the market of private capital and the plummeting level of services provided, have caused a drop in safety standards, which cost companies money.
What we need to do, therefore, and what comes within our jurisdiction, is to amend the air transport directive and the relevant regulations, so that there are no repercussions on safety issues in the companies' fight for profits.
. – Madam President, Commissioner, I was there half an hour after the aeroplane crashed in Grammatiko. I arrived there very quickly as a journalist and as a private individual. It was a sickening sight. You cannot begin to imagine what we saw. Children cut to pieces, burned, families wiped out; one family lost five people.
I shall convey your condolences; but are your condolences enough? Will the families, some of whom are close friends, tell me what the European Union did to prevent the accident? What controls you carry out? Why did you not do what you say you are going to do now about black lists last year or the year before or six months ago?
Did we need to mourn 121 people at the heart of Europe in order to realise? Do you not know that there are 'Mickey Mouse' airlines in Europe? Do you not know the conditions under which charter flights operate? Do you not know that Turkey violates Athens FIR with fighter planes and that you are in constant danger when you fly down there? Do you not know all that?
All this, and yet you are closing down national airlines. People trust in Al Italia, in Lufthansa, in the big companies. Now you are closing down Olympic Airways because, apparently, the Greek state is financing it and there is no competition with these 'Mickey Mouse' companies.
We have got a thousand islands, many of which have airports. Who will fly there in winter? What planes will fly there? You are not going to finance the planes that fly down there to people cut off from the capital. We finance them and it is precisely because we help Olympic Airways that you are closing down the company and directing us to companies with a brief to kill even more people.
This is the philosophy which prevails in the European Union.
We want answers here. We want safe flights at long last. You said that you sent experts. Did you send a flight safety expert? No one visited the scene of the accident. You said they went to Cyprus. No one came and those who did, your people under your supervision, told us they hardly know a thing about Pipers or Cessnas.
So who are the specialists? Let us tell the truth in here. We are here to protect the citizens of Europe from harm, not to come along afterwards for memorials. That is a crime against the people.
– Madam President, I take the floor as a Member of the European Parliament representing Cyprus, which was hit by the recent aviation tragedy. Public opinion in Cyprus has been damaged and is trying to come to terms with the fact that 121 lives were lost, including those of many children, and entire families were wiped out.
The demand being made by public opinion in Cyprus and, I believe, in the whole of Europe, is that investigations into the exact causes of accidents should not be restricted. Responsibility must be sought and ascribed where it belongs under conditions of full transparency and without time-consuming delays.
Commissioner, I urge the European Commission not to hesitate in pointing out shortcomings, defects and criminal negligence and not to hesitate in issuing the instructions needed to correct all poorly edited texts. I welcome your presence today, which illustrates your sensitivity, and I welcome the measures you have announced.
In the European Union, we can move towards stricter specifications and enhanced control and prevention roles; at the same time, without being against the liberalisation of the skies, we believe that, because of this liberalisation, additional controls are needed by national civil aviation authorities and additional controls by your Commission of the Member States' national civil aviation authorities.
Madam President, it would be true to say that August 2005 was a black month for civil aviation, and it is a good thing that we are again giving our attention to air safety. The Member who has not been following the debate has to be told that – as the Commissioner said – Europe is not reinventing the wheel. It has to be said that the Commission presented us with the regulation under discussion even before the accidents. It is evident, though, that it is only the one speech that interests him; the matter in hand is of secondary importance.
We have to work towards guaranteeing the citizens of the EU, and the air passengers among them in particular, safety in every conceivable respect. To put it the other way round, that means that there is no room in European airspace for airlines that do not take safety seriously. That is why it is important that we should, while addressing this regulation on airlines with the utmost seriousness, pass it into law as quickly as possible. The rapporteur has explained it. The proposals are excellent, and, if we combine our efforts, we really can get it over and done with very quickly – at first reading, indeed. We have established the European Aviation Safety Agency, which is meant to guarantee a high standard of safety, but must also be given authority over aircraft from third countries. We will of course need a list of the black sheep, a blacklist – and not 25 lists, but one single list with standard criteria.
I already have one for it. Last week, a pilot with the company FlyAir took a defective aircraft back to Paris-Orly airport, but, instead of giving him credit for this, the airline gave him the sack. That means that we already have one candidate for the blacklist, and I hope that the Commission will do something about this.
To the Commissioner, I would say that he and his fellow-Commissioners should, in their deliberations, also consider the idea that, not least from the point of view of safety, the bargain airlines might perhaps be tackled a little harder than they have been in the past. Apart from that, we are side by side on what is very much the right road.
Madam President, Commissioner, where this European list, and these European criteria, which will enable you to act promptly when something goes wrong, are concerned, you can count on our support. Let us consider, though, the rules we do have: the directive on the safety of third-country aircraft using Community airports (SAFA) is only one year old and is yet to enter into force. The agency is only three years old. The proposals you are tabling now should have been dealt with at the time when the Commission incorporated a huge number of the items, many of which were rejected, often by the Member States. You will therefore not meet with any resistance from us if you ask for a wider role to be given not only to the agency, but also to the European Union, in the person of the Commission.
It is at the moment politically incorrect to say that Member States should allow their national policies to be coordinated and controlled by the Commission and the European Aviation Agency, but it is in the public interest that we should continue to do so. I think that Parliament will accept this view, but I hope that this time round, the Member States too will be somewhat more accommodating. I hope that the Council will approve Mrs De Veyrac’s proposals by the end of this year so that we need not wait another seven years, as was the case with the SAFA directive, which was submitted in 1997 and was not approved until 2004. This time round, such a thing would simply be unacceptable. We must, as a matter of urgency, have this black list and all criteria in place by the end of this year.
– Madam President, ladies and gentlemen, safety is an integral part of the right to mobility that we are called upon to guarantee. That is why we have always spoken out against the free-market policies that in recent years have increasingly reduced transport to being a mere product.
The effects of those policies on safety and on the right to mobility itself must be made perfectly clear and, in our opinion, they should be seen as detrimental and a cause for concern. Changing direction means placing rights, and not just profits, at the heart of the strategy. What we need are rules, controls and investment.
The role of transport sector workers is fundamental in this, and it may prove decisive in ensuring that adequate standards are met. Good trade union relations are essential, not only to ensure respect for workers’ rights but also to safeguard all our citizens.
In this context, I must report a serious situation to this House: the discrimination that the largest trade union representing flight attendants is experiencing in Italy, as the board of Alitalia is denying its right to take part in negotiations. This is even more serious since it involves a company like Alitalia, which for us has a strategic importance that we want to promote.
There is a basic rule that needs to be stated: only ‘good’ work will produce ‘good’, safe transport.
Events have overwhelmed legislators. The citizens of Europe rightly expect us to respond swiftly and flexibly to recent events. For this reason, I support the proposal of a Community-level list drawing European citizens’ attention to airlines that fail to meet safety requirements. I support the proposal that a Community-level list should be drawn up on the basis of common criteria. I urge that this legislation be fast-tracked and drafted as soon as possible.
Many reasons have already been cited, and I would like to add yet another one. A variety of unofficial lists have appeared recently, in the pages of a major French daily newspaper, for example, and on the Internet. This could have consequences that are difficult to predict; it undermines passenger confidence, is liable to misinterpretation and it misinforms. It has happened that the names of a number of audited national air traffic control bodies and airlines that guarantee proper safety standards have also been included in the list published by the newspaper. This is unacceptable. I therefore urge that the legislation should enter into force immediately after its adoption, and that proposals should be put forward for the transitional period as regards any lists countries intend to publish officially at national level. I welcome the Commission’s initiative to extend the powers of the European Aviation Safety Agency and the fact that it wants to speed up the legislation process.
– Madam President, Commissioner, ladies and gentlemen, it was a pleasure to listen to your proposals on setting up a European blacklist and I fully agree with them, just as I agree with everything that is being debated in the Committee on Transport and Tourism concerning Mrs De Veyrac’s proposal.
I believe it is essential to set standards for control, and we must act firmly on this point. I should like to add, however, Commissioner, without just restating what other Members have already said, that I hope that all this really will be included in a programme with greater strategic scope, so that Europe may play a leading role on the world stage in the area of air safety as well.
If we analyse the frequency of accidents in the various regions of the world, it emerges that – not by chance – North America, Europe, Japan and Australia have the best records, although there is still much to be done, while Africa, Latin America and the Caribbean have the worst. The problem is certainly one of carriers, but it is also above all a problem of air bases, since a carrier’s performance depends on the attitude of its management – the relevant aviation authorities – with regard to safety. In other words, a carrier from the Persian Gulf or Asia that operates in a relatively rich catchment area will devote greater resources to the safety of its airline.
In view of this situation, I believe that Europe should put itself in a position to protect its own airlines from increasingly cut-throat competition, by focusing its competitive edge on raising safety levels and not lowering them.
Madam President, Commissioner, ladies and gentlemen, when the decision was taken to lift restrictions on air transport, very many of us predicted what, unfortunately, is happening today: the decline in safety and the appearance of high-risk carriers, a kind of equivalent to the system of flags of convenience in the maritime transport sector.
In any case, rules need to be laid down urgently, and, unfortunately, it is not the first time that our Parliament has insisted on this. Yet, the Member States have often turned a deaf ear. I would insist on four requirements. The first: rules banning high-risk aircraft and carriers, and even the introduction of prior authorisations to be able to take off from, and land on, EU territory. The second requirement: the strengthening of checks in terms of number and quality. The third: the obligation to provide users with information and transparency. Finally, the fourth requirement, which I hope can be included by the Commission, is to improve the level of protection offered to employees who oppose the hazardous operations of their carrier and who should also have the right to withhold their labour.
It has taken a large number of tragedies for the Member States to publish black lists. I believe that everyone here is in agreement in saying that the black lists must be European, and that each time a Member State decides to ban an air carrier, the other Member States must be able to automatically enforce the same ban. I believe that we must go further, however, by calling for a genuine principle of authorisation enabling the European Union, with the European Aviation Safety Agency in particular, to establish whether or not the carrier and the aircraft used comply with our safety rules. I emphasise this point because a large number of circumventions can occur through a change in name and statutes, even when black lists are drawn up.
As for the rest, I would emphasise the need to mobilise the Member States, as it has often been Parliament and the Commission that, together, have tried to improve the situation. May the unacceptable and dreadful tragedies that we have witnessed serve as a lesson to those in power in our various countries.
Madam President, I would like firstly to express our sincerest condolences and sympathy to the families and friends of the victims, and I would like in particular to mention the young Eva María Gonzalo Torrellas, who died in the accident in Peru on 23 August, a young woman from Tarazona, in my region, who worked in London and who chose to go to Peru for a holiday.
I would also like to express my horror at the accidents that have taken place this year, which have wiped out the excellent results of 2003 and 2004 at a stroke, and which, while it remains the case that the air sector is one of the safest sectors, have brought back to the fore the urgent need to resolve significant questions about how to impose legal frameworks, controls and limits on globalisation, so that it does not become a process of increasing insecurity and fear, of half-truths and trade and flag wars within a context of a serious lack of transparency.
It is therefore urgent that we are able to safeguard a development that many of our citizens have enjoyed: the popularisation and democratisation of the possibility of travelling long distances in order to visit one’s loved ones, to work, to get to know different places and cultures, to enrich our lives. It is therefore essential that we work quickly and well and, to this end, I am pleased and hopeful about the improvements being proposed to the Regulation on passenger information. Furthermore, we would also like to reiterate that we are in favour of establishing common criteria for producing a European black list with the greatest possible transparency and publicity and which furthermore is uniform and serves to supplement the proposed improvements in the OACI. It was very successful in the case of the in a different field of action, and also in relation to the improvements in the OACI; that is therefore what we propose, and we hope that the Commission will also achieve this in the case of air safety.
There are, however, certain important question marks. When we have established the rules, we must apply them, and this raises important questions in the social field: what will happen about crew training, which has been shown to be essential in terms of preventing casualties in an accident such as that which took place in Toronto? What about the confidence and guarantees that must be given to pilots, the greatest experts in safety, who are often penalised by their companies? What about the technical reviews and inspections that are often not even carried out in our Member States, but rather in third countries, even in the case of important national airlines?
It is therefore essential to clarify all of this, so that our work may serve as a tribute to the victims, and so that this type of accident does not happen again.
– Madam President, we still do not know the exact cause of the recent tragic aeroplane crashes in recent months. However, they do not appear to have been caused by the sort of terrorist action or attack which we have been focusing all our attention on preventing here over recent months. On the contrary, it would appear that they were caused by a fatal combination of human error and mechanical fault.
I therefore call on the European Commission to immediately extend its independent investigation to an examination of all airlines in Europe, to include two additional aspects:
First, the very serious matter of the intensification of the working hours of both flying and ground airline staff over recent years, which certainly affects flight safety.
Secondly, the ratio between flying time and maintenance time for aircraft which has come about in each airline over recent years again, I suspect, at the expense of safety.
Commissioner, people are more important than profits. If, unfortunately, Europe has a tendency to forget this in numerous sectors in Europe for the sake of unbridled competition, it is time it was reminded of it, at least where human lives are at stake. We must not wait for tragedies to happen in order to act; we must act before they happen.
. Madam President, allow me first of all to express my delight at the quality of this debate and at the way in which Parliament has joined together, which will help us to progress more swiftly along the road to improving air safety.
We had, moreover, already thought ahead, since it was in February that I proposed to the Commission that it adopt this draft Regulation on passengers’ rights, which included the obligation for the Member States to provide any information they had on suspicious carriers. As of April, this starting point was followed by an agreement in principle from the Member States. Yet, this summer has demonstrated the need to go beyond what the Member States had agreed to. I myself had approached the Member States with a view to laying down a common set of criteria and I had still not been able to convince them completely. I would like to thank your Committee on Transport and Tourism, and Mrs De Veyrac in particular, for its excellent work. We can now hope to benefit from control standards, to ensure that a ban in one Member State extends to the entire European Union, and even, at Commission level, to add a defective carrier to the black list, if necessary. Mrs De Veyrac has also mentioned the overall set of data which, at European level, will be far more significant and will enable far more effective action to be taken.
The Chairman of the Committee on Transport and Tourism, Mr Costa, whom I also thank, has insisted that the Commission be willing to provide an explanation of its overall strategy. I am at the disposal of his committee with a view to listing all of the parts of this strategy: third country aircraft, the regulation that you are going to adopt, the SAFA Directive that must be transposed into national law before April 2006, and, finally, the new draft Regulation that I will present to the Commission at the end of September with a view to entrusting the European Aviation Safety Agency with additional powers. This strategy must be outlined as clearly as possible, and I will endeavour to ensure that this happens. In actual fact, it is by means of an overall strategy that we will obtain the required outcomes and that we will put pressure I state this clearly on all of the carriers in order that they themselves also genuinely agree to subscribe to this increased safety effort.
Mr Piecyk, in particular, has stressed the fact that we had discussed the easing of restrictions. Let us not forget, however, that the effect of an increase in competition was a certain decrease in tariffs, which opened up air travel to young people and to people on tighter budgets. Air travel became more democratic as a result of competition. Yet, of course, there can only be competition in this area if it is subject to extremely stringent and clear regulation. I thank Parliament for offering us assistance to ensure that this regulation takes effect and is a great deal more specific.
Mr Sterckx also talked about third countries. Why have we taken so long? The Member States, in fact, had very often clung on to their national powers and had difficulty in accepting a certain transfer of powers to Community level. Today, the lesson has been learnt, and Parliament and the Commission must henceforth be able to convince, or finish convincing, the Member States that European powers are crucial, not in order to take away national powers, but to check that those national powers are exercised, with the necessary means and the required determination. That is how we will succeed in establishing a European air safety space.
Some of you have also raised the issue of employees. The new proposal for a regulation that I am going to present will also include provisions enabling the European Aviation Safety Agency to deal with equipment, pilots, pilot training and flight plans, in such a way as to be able, as it were, to give the crew members both the training and the authority they need to set flight plans and to prevent people from making demands of them that are scarcely, or not at all, compatible with safety.
Ladies and gentlemen, that is the plan that we must now carry out promptly, as many people have stressed, because we can no longer show Europeans evidence of a lack of determination in this area, a state of affairs that would be reprehensible. I sincerely thank all of the Members of Parliament who were willing to take part in this debate and I already see it as the sign of a quality item of legislation that should be swiftly adopted in order for us to become operational by the end of the year.
That concludes the debate on this item.
The next item is the debate on the report (A6-0212/2005) by Mrs Etelka Barsi-Pataky on behalf of the Committee on Industry, Research and Energy on the European programme of satellite radionavigation (COM(2004)0477 – C6-0087/0156(COD)).
.  Madam President, ladies and gentlemen, on 14 July 2004, the Commission adopted a proposal for a regulation on the implementation of the deployment and commercial operating phases of the European programme of satellite radionavigation. You are going to debate this proposal in a few moments. I would like to thank the European Parliament for having supported the Galileo programme from the very start. I would particularly like to thank Mrs Barsi-Pataky for her excellent report and for also having supported, with a great deal of intelligence, the Galileo programme.
We want to set up, at European level, the first worldwide satellite radionavigation system specifically for civilian purposes, a project that ties in with the European Union’s growth strategy as defined by the Lisbon European Council in 2000. It truly is the first great European industrial and space project. This is a technology that is developing and being applied at a tremendous rate. The capacity developed as part of this programme also means that the European Union will now be first in line to benefit from what is shaping up to be the great technological revolution, following the IT and telecommunications revolutions.
The development phase of the programme is running smoothly. The first experimental satellite is expected to be launched in December 2005. This will be followed by the construction and launch of the first four satellites in the Galileo constellation. The current development phase will be followed by the deployment phase, and then by the commercial operating phase. The system will be brought into operation progressively between 2008 and 2010.
The institutional framework retained for the deployment and commercial operating phases differs significantly from that of the development phase. During those two phases, the construction and then the management of the system will be entrusted to a private concession holder working under the control of the Supervisory Authority, a Community agency created by the Council regulation of 12 July 2004 to act as the licensing authority. The choice of a concession contract emerged as the most appropriate way to ensure the success of the programme in the framework of a Public Private Partnership.
The proposal submitted to you aims to provide financing for the Community contribution to the Galileo programme during the deployment and commercial operating phases. It provides for a financial contribution from the European Community amounting to EUR 1 billion for the period of the new financial perspectives for 2007 - 2013. This amount will be transferred to the Supervisory Authority, which will make use of it in line with the provisions of the Council regulation of 12 July 2004. In addition, the proposal bases the programme on a specific legal instrument, consistent with the future European space programme and better able to respond to the need for good financial management.
We will need to create a specific budget heading for the deployment and commercial operating phases of the programme, for three reasons. Firstly, the programme has now reached maturity. It has taken on a dimension that goes far beyond the sectoral policies pursued by the Commission. Secondly, the scale of the activities imposes requirements of transparency and budgetary rigour, as well as scrupulous supervision. Thirdly, the institutional and budgetary frameworks must be clear and consistent from the point of view of the concession holder for the system, on whom the Community will impose comparable requirements of transparency and consistency.
I would stress the fact that the financing of the Galileo programme by the Community budget will be time limited. The commercial revenues generated by the operation of the system should ensure financial stability over time. I would remind you that many third countries  China, Israel, India and Ukraine  plan to participate in the programme. I would add that the Commission will ensure that the future concession contract provides for the repayment of public financial contributions if the profit earned by the concession holder exceeds a certain threshold over time.
In conclusion, the proposal for a regulation put before you responds to the requirements arising from proper implementation of the deployment and commercial operating phases of the programme, to the requirement for good financial management and to the need for a grand European project that has reached an advanced stage of maturity.
That, Madam President, ladies and gentlemen, is what I wanted to say to you. I very much hope that Parliament will follow Mrs Barsi-Pataky’s lead and give us all the support that this great project needs. It will indubitably bring the European Union many technological successes, and will make it possible to create many jobs connected with its various applications.
The European Parliament has closely followed the development of the Galileo satellite radio navigation system from the outset, and through its involvement in the legislative process, Parliament has participated in bringing it about and shaping it. On the basis of the Galileo programme, a Community infrastructure will be created that truly deserves to be called a project ‘made in Europe’. This new global-scale infrastructure differs from its predecessors (the GPS and GLONASS systems) in that it is designed for civil and commercial (and not military) purposes, and as a result has become a joint project of all 25 Member States.
The legislation before us concerns the financing of the deployment and initial operating phase in the period 2007-2013. We could, of course, have placed this regulation on the agenda of the plenary sitting, after agreement was reached on the Financial Perspective. I will give you the following reasons as to why we did not do this. Galileo is a PPP project involving both Community and private finance, and having a concession holder. Negotiations on the concession contract have begun, and so I felt that Parliament needed to make all the decisions that it wants taken into account in the negotiations.
1. It is important that Parliament should state, in its Opinion, that it supports the inclusion of a contribution of EUR 1 billion as a specific budget line in the Financial Perspective.
2. The Community will not only provide financial support for the project, but will also allow the concession holder to retain the revenues from the licences and other related rights, although the Community will retain ownership of these licences and rights.
3. Parliament recommends integration of the EGNOS programme, which ensures compatibility with the American GPS system and is a precursor of the Galileo programme (rather like introducing marketing).
4. Parliament expects the concession contract to contain provisions relating to the sharing of profits or revenues (from such a time as the project begins to generate profits or revenues, of course).
5. Since this is a PPP project, Parliament is willing to undertake financial guarantees and to share liabilities (but of course only when it is familiar with the concession contract and able to discuss this issue).
6. In the interests of the programme’s success, Parliament expects the implementers of the Galileo programme to keep to the deadlines. Parliament will check and monitor this constantly, in its annual budget debates.
7. Parliament supports the inclusion of research on GNSS satellite navigation in the 7th Framework Programme for Research and Technological Development, and at the same time recommends also including development of Galileo user applications in the Competitiveness and Innovation Framework Programme, specifically with the involvement of small and medium enterprises.
8. Parliament explicitly welcomes the PPP form of implementation. However, given that this is the first Community PPP project, Parliament recommends that it should have observer status on the Administrative Board of the Supervisory Authority, which will be on a one-off basis and will not include implementation tasks. This recommendation was also made by the previous Parliament, but I would like to point out to my fellow Members that the European Commission does not agree with it. The report was also discussed by the Committee on Budgets and the Committee on Transport and Tourism. Their opinions are an integral part of the report. I would like to point out that I will be tabling an oral amendment tomorrow on the basis of the interim agreement reached with the Committee on Budgets, and the ‘shadow rapporteurs’ are already aware of this. The amendment is technical in nature and concerns the withdrawal of the reference to 2004 as base year.
I would like to express my gratitude for this excellent opportunity for conciliation and cooperation with the European Commission. To conclude, I would like to inform Parliament that the Committee on Industry, Research and Energy discussed the report several times, and adopted it unanimously at its June sitting.
. Madam President, I served on the Committee on Budgets for many years as the United Kingdom Conservative spokesman. I recently moved to the Committee on Industry, Research and Energy and I have also served for many years on the Committee on Transport and Tourism. So this evening, although I have to apologise that Mr Lewandowski is unable to participate in the debate, I want to give this project our full backing.
In the early years, we had reservations. We thought that the American system did not need a European alternative. However, the British and the Conservative Party have been brought round. I pay tribute to the rapporteur and the constructive attitude of the Commissioner on this subject, which is extremely important because of the added value that Europe is bringing to it. We have managed to achieve a great deal of progress to date and we need all 25 countries to pull together to achieve success in the future.
I also admire the way that accountability is uppermost in this proposed regulation. Parliament and the Council need to be fully convinced at all stages that the proper steps are being taken and that accountability and transparency are the order of the day.
I particularly welcome the involvement of the small and medium-sized enterprises, because they see this as a huge opportunity for them to increase their knowledge of technology in commercial concerns and to back up the very large operating body that will provide overall supervision. I also agree with the method by which they were appointed; it was slightly contentious at the time, but the results have been successful.
I wish the project every success. I hope we will make sure that accountability is always the order of the day and that any financial guarantees that have to be given by the Council or Parliament are most carefully adhered to.
. – Madam President, I too wish to take my turn in welcoming the Commission proposal and Mrs Pataky's report. I am also optimistic that, in taking the Galileo programme to its next two phases, this unique European plan will be able to fulfil its full operational potential.
Nonetheless, allow me a word of criticism. The Galileo joint undertaking, which will continue up to May 2006, made provision in its statutes for the facility for undertakings in the western sector to invest in its capital to the sum of EUR 5 million for large undertakings and EUR 250 000 for small and medium-sized undertakings.
This was obviously to give the original political agreement between the two administrative members, the European Community and the European Space Agency some sort of corporate form; a corporate form which, supposedly, would be able to attract private capital. Unfortunately, not one single undertaking has subscribed to the capital of Galileo. However, this was only natural and only to be expected, given that there were no incentives for any such investment.
It would therefore appear that we have a problem between public/private partnerships in theory and in practice. I call on Parliament to address this weakness and to control the Commission accordingly.
.  Madam President, Commissioner, ladies and gentlemen, I must, of course, extend particular thanks to Mrs Barsi-Pataky, with whom I have had a very good working relationship. I have been familiar with this subject area for a number years and it is one I have often had to handle. Mrs Barsi-Pataky has got to grips with it with astonishing speed and her cooperation with the shadow rapporteur has been very frank and transparent. The result of that has been a very solid vote in the Committee on Industry, Research and Energy, with no votes against the report. What that also shows is that this House is still backing this project, albeit with misgivings here and there.
Buying a project, a device, or a system is one thing, but it is just as important to develop one’s own systems and perfect one’s own technology. That I see as being the most important thing about this project.
As has been said, the civil project in the European Union is meant to be set up as a public-private partnership, and the experts believe that it will create up to 150 000 jobs. For once, I believe them: their prognosis may well be accurate if we manage to get the project up and running relatively quickly, to find applications for it and produce this solution in Europe rather than importing it. If the forecasts are to be realistic, we simply have to succeed in this.
Having a third of the EUR 3.5 billion subscribed from public funds and two-thirds derived from private sources gives Europe the chance of getting this project on its feet. I am optimistic about the prospects for the capital being put up once the projects and the concession contracts are in place. What is, of course, important is that we make the public funds available, and that is where I think we may still come a cropper, for the Council has not yet been able to agree on the Financial Perspective, one of the items in which is – of course – this EUR 1 billion for this project.
We have already done our homework, but if the Council cannot manage to make these resources available and to secure funding by the end of the year, then it will be possible neither to get the concession contract signed nor to put any satellites into orbit. If nothing happens by December, then the frequencies are lost to us.
We have, I think, had more than one moment of decision with regard to Galileo in the past; it is unfortunate that it was always the Council that put the brake on developments for a while. I hope we will make it this time. My group is giving this proposal its wholehearted backing and will be voting in favour of it. I am aware of Mrs Barsi-Pataky’s oral amendments; having conducted negotiations, I think we can go along with what she proposes. I do very much hope that the Council’s mind will not be as narrow as the checks on the shirt I am wearing today, and apologise for not having had the opportunity to change. I will look more respectable tomorrow.
.  Madam President, Commissioner, there is no doubting the fact that this Galileo project is of the utmost strategic importance and, as a public-private partnership of such great dimensions, unique in the EU. I wish to thank the rapporteur for her efforts, not only on my own part but also on behalf of my group. There is one point on which I would like to give her very strong backing, and that is her demand that the European Parliament, as the budgetary institution, should have a seat onthe Administrative Board. Our institution’s budgetary role does indeed mean that we should be fully informed about the financial aspects of the Galileo project.
There are very practical considerations behind this, for third countries have acquired smaller holdings – China in particular, which bought a share in our project on 30 October 2003. Having wanted to invest a total of 20 million in what is a 3.5 billion project, it gave notice of the intention to buy 5 million but paid only 2 million. This amount – 0.06%, a thousandth, of the total – puts China in full possession of the know-how that Galileo has to offer and gives it unrestricted access to it.
I have conducted my own inquiries in Oberpfaffenhofen and seen how our know-how and intellectual property are not secure. I ask you, Commissioner, to do everything in your power to prevent our technology from being sold off to others. While we want third countries to be involved and markets to be conquered, we must also see to it that our intellectual property is protected. Let me particularly draw your attention to an amendment – No 22 – tabled by my colleague Mrs Hall, which is aimed at ensuring that, at a later date, when commercial operations begin, the European Union gets its contribution repaid, in other words, that there is a real distribution of profits.
This debate is a significant one, and deserves to have more people observing it and listening to it. That is something we cannot change. I wish the rapporteur, Mrs Barsi-Pataky, every success in getting her report through.
. –  Commissioner, ladies and gentlemen, the Galileo Programme is both very ambitious and extremely challenging in scientific and technical terms, which is why it is so costly. As well as attracting a great deal of interest, the programme has therefore also provoked a variety of opinions and reactions. On the one hand, there are those who believe that the project makes Europe more competitive compared to the rest of the world, including the United States. In most other respects we are lagging behind the latter, for example in scientific and technological fields, but Galileo is superior to its American counterpart, or in other words GPS, which was originally conceived as a military system. What is more, at a time such as this, when the European Union is competing for public support against a background of debates on the fate of the Constitutional Treaty, this is an opportunity for us to develop a project that will enable the creation of thousands of new and much-needed jobs, to say nothing of its other benefits.
On the other hand, however, I entirely understand the concerns that have been voiced over the enormous financial costs of the Galileo Programme, and the risk that this money could be wasted. It is not only members of my own group that have raised such concerns, and they are entirely legitimate, given that worrying examples of money being wasted in this way can be found in the day-to-day practices of the different Member States. It stands to reason that the European Parliament must ensure that it has opportunities and instruments for monitoring, and that it must ensure that money is spent transparently and effectively.
Questions have also been asked over whether it is appropriate to exclude the Galileo Programme from funding cuts, in view of the debates being held on across-the-board cuts to the EU budget. The Galileo Programme is currently moving out of the development and testing phase, which has been a success, and into the implementation phase. Heeding calls for savings, and imposing arbitrary cuts in order to make savings at any price, would be akin to expecting a rocket carrier that originally consisted of three stages to carry an object into space, even if you remove one of its stages. The end result will be that we are left with nothing.
One final comment; I am delighted that the bodies responsible for such matters in the Czech Republic share my views on the future of the Galileo project, namely that it should be seen in terms of a wide variety of possible civilian applications. I am also delighted that they are not only in favour of the system being built, but are also taking the relevant practical steps to implement it.
Madam President, like the EU’s other institutions, this Chamber is forever prepared to get involved in areas with which the EU should not concern itself. The EU is removing Europeans’ national self-determination in area after area. The various debates this evening are revealing. No one in this Chamber seems to ask themselves whether what we are debating is a task for the EU.
The EU’s political legitimacy is therefore in constant decline. This may be seen from opinion polls, but rarely in democratic elections. Established party structures do not give people the opportunity to express their opposition to the shift in power to the EU. It is therefore only in referenda that this popular opposition finds expression in the democratic process. This is something we have seen in Denmark, Ireland and Sweden and now most recently in France and the Netherlands.
I have a political mandate from my electors to resist this concentration of power in the EU, but not in areas. There are cases in which I and those like me welcome common efforts at EU level. The Galileo project is one such area. We are concerned here with developing a European infrastructure in a very important area of high technology. The individual countries cannot manage this task successfully. With Galileo, we shall make Europe independent of an American system that, in times of unrest, may be interfered with and unilaterally closed down by the United States for military reasons. I therefore welcome the Galileo project and recommend that the Chamber support the proposal to implement its deployment and operating phases. For once, the EU is on the right track.
Madam President, now that we are entering the development phase of this remarkable programme, as well as its deployment phase in which all of the space- and ground-based infrastructure will be created, it seems to us that two points are still vague.
Via the Galileo programme, and in line with the Lisbon strategy, Europe is in the process of creating the first satellite positioning infrastructure on a global scale. This will bring us economic and strategic autonomy with respect to the US-owned GPS. This autonomy, however, seems to be incomplete, as it reveals a flaw in terms of political autonomy. Indeed, even though the intention is to secure personal data and to make the provision of information more reliable, this project, although it respects national sovereignty and strictly follows the subsidiarity principle, is purely for civilian purposes. It therefore leaves Europe dependent on the US military system for defence applications, and there is no real guarantee that the service will continue in the case of crises similar to the Gulf War, for example.
Moreover, the risks involved in the transfer of technology via extra-European international cooperation do not seem to have been taken into account. Indeed, in the case of China, a financial partner in the Galileo programme, we cannot ignore the political origin and the potentially dangerous military interests, a field in which space technology can also be used by missiles. The same is true of commercial practices that may be reprehensible or else incompatible with European interests.
In the circumstances, we call on the Commission to present a proposal that aims to safeguard the independence and room for manoeuvre of this programme in order to make Europe truly independent and to limit, or even to avoid completely, the risks of technology transfer in cases regarded as potentially dangerous.
Madam President, Commissioner, I would like to start by thanking our rapporteur, Mrs Barsi-Pataky, for having finalised her report in record time. When we consider how long it took the Council of Ministers to reach a decision  almost a decade  the European Parliament can be proud of having recognised the true importance of the Galileo project.
European cooperation with regard to satellite radionavigation is an innovative project for the future in view of its public-private partnership, which should be able to create, we are told, 150 000 new jobs in the field of new technologies. This is a project for the future that will be able to prove that the countries of Europe are capable of stimulating the growth of new industries, of creating employment and of improving their citizens’ quality of life.
The management methods of this project raise an important question and we would like Parliament to be informed of the initial results and of the operating methods in this matter. Commissioner, not everyone is certain that the management method chosen is the most appropriate one. With regard to the heel-dragging demonstrated by the Council of Transport Ministers, I would suggest that the Commission should now initiate projects to benefit from satellite navigation by drawing up alternative itineraries to sensitive points on our motorways, in order to improve the mobility of citizens and to make the most of this new facility as soon as it is available to us.
The importance of this project for terrestrial research and observation must encourage us to fully exploit it and to encourage space research projects, whether as part of the seventh framework programme or at the EASA. To this end, an observer’s position for Parliament on the Administrative Board would enable us to be better informed and to coordinate activities in this area.
Finally, one last question, Commissioner: do we have the human resources needed to implement this project? Are we sure that the 150 000 jobs will be filled by qualified persons; and what will our future needs be? How should young people prepare themselves so that they can have access to these jobs?
Madam President, these days, we can see on a screen where we are and in what direction we should be heading to get to our intended destination. It is to be hoped that this useful invention will be used to enhance our well-being rather than to wage war. Were such a system not yet in existence, it would have been a good idea to examine at European level whether something like this were technically feasible and could be put into production. There would then be a good reason for not farming this project out to accidental inventors and to entrepreneurs who hope to cash in on it, but instead making a joint effort and using Community funds in the process. It is now too late in the day for this. Europe can no longer be the first one. Such a system, originating from outside the EU, is already in operation and has conquered the European market. The Galileo plans add not much more than a competitive battle involving existing systems. Community funds are now mainly used to subsidise enterprises in the electronics and aviation industries. This will cost the European Union and its Member States increasingly more money to the detriment of more useful tasks. That is why there are those in my group who have never supported this project.
Madam President, first of all I must congratulate Mrs Barsi-Pataky on her report and particularly on her proposal to provide the Galileo programme with an ambitious Community budget, following on from what Commissioner Barrot defended. I consider a package of EUR 1 billion for 2007-2013 to be justified for three main reasons. Firstly, the nature of what is at stake: this programme involves nothing less than ensuring Europe’s independence in space, while at the same time offering a host of new services to professionals and to private individuals. Secondly, with Galileo, the EU is fully committed to financing investments in the future. Thirdly, this sustained budgetary commitment is justified by the expected return on the investment: according to various estimates, Galileo should be exceptionally profitable, with an expected cost-benefit ratio of 4.6.
For all these reasons, the EU must make an ambitious commitment to this programme, and I hope that the Council and particularly the UK Presidency, which talked a great deal a few months ago about the benefits of future spending, will go down this path. As it is very late, I will not tell you about all the assets, which are real and important, that the town of Toulouse can bring as the headquarters of the Galileo concession.
.  Madam President, I will be brief, even though the project is worth discussing further.
I would like to thank Parliament for the support it is giving to this great programme. It is true that the financial perspectives will have to be discussed but, in any event, I think that we must give priority to the billion intended for the Galileo programme. The Galileo programme, as Mrs De Veyrac has just said, confirms the European Union’s true independence, and will make possible a number of applications. Clearly, these applications must be within the reach of as many people as possible and will provide our small and medium-sized enterprises with many new opportunities. There is no doubt that we need to focus on providing the human resources to make full use of the new opportunities provided by this programme. I can well understand that Parliament particularly wishes to be involved in this programme.
In conclusion, I would like to thank Mrs Barsi-Pataky for her report to which you have responded. It is a comprehensive and high-quality report. I would also like to thank your Committee on Transport and Tourism and the Committee on Industry, Research and Energy for their support for the European Commission’s proposal.
Of course, I support Parliament’s concern to feel fully responsible for the implementation of this project, which will be developed within the framework of a public-private partnership in which businesses will have a full part to play. It has just been said that there were no private businesses involved in the development phase. This is true in the development phase, but during the deployment and commercial operating phases it will be European businesses that, in the context of synergies, will carry this project; and that is the interesting aspect of all this. The Supervisory Authority will, of course, ensure that the objectives pursued by the European Union are achieved.
Mrs Barsi-Pataky’s report goes in the direction wanted by the Commission, which can accept all the amendments proposed by the rapporteur, with the exception of Amendments 13 and 25. I am not going to respond to all the points raised. Most of the amendments significantly improve the text and make a positive contribution to the programme. Amendments 9, 10, 20 and 21 specify that the budgetary authority will be asked to give its approval in cases where financial guarantees or commitments arising from the programme exceed the budgetary allocation provided. I give my approval. I would also remind you that the Commission has promised that the future concession contract will provide for repayment of public financial contributions if the profit earned by the concession holder passes a certain threshold. It therefore accepts Amendments 11 and 22, which provide for a profit-sharing mechanism, while specifying that the Community contribution will not automatically be repayed in full, but that repayment will depend on the profit earned by the concession holder.
With regard to the EUR 1 billion, I would stress that it is the result of a precise assessment of the costs of the programme and of the desire to get strong financial involvement from the private sector. However, the Commission accepts the indicative inclusion of that figure at this stage by means of Amendment 19, while the discussions on the new financial perspectives are underway.
In contrast, the Commission cannot accept Amendments 13 and 25, giving Parliament observer status on the Administrative Board of the Supervisory Authority. It would appear difficult for Parliament, which is the main budgetary control body for the Community as a whole, to both exercise this control and sit, even simply as an observer, on the administrative board of a body over which it has control. I would add that there is currently no precedent for this in the other Community agencies. The experts appointed by Parliament within some of these agencies are simply experts appointed for their qualifications and do not represent Parliament as an institution. I think that Parliament must retain its power of control and must in no way be linked by its presence, even as an observer, on the administrative board. I can assure you that the Commission is keen to provide the European Parliament with all the necessary information, including, as some have mentioned, with regard to the protection of our patents and of the most sensitive technologies.
That is why I hope that we will clearly confine ourselves to our mutual responsibilities and that Parliament will fully assume its responsibility for control. I think that, for this reason, it is preferable not to retain Amendments 13 and 25, the spirit of which I well understand but which do not seem to follow the spirit of our institutions.
In conclusion, I am delighted at Parliament’s work. I am convinced that the final point, based on a general interinstitutional approach, will in no way diminish the importance of Parliament’s role and will not hinder the rapid and positive progress of the codecision procedure.
Thank you, Madam President, ladies and gentlemen, for originating this great project that, we hope, will give the young generation a very positive and dynamic image of Europe. I thank you and I hope that Parliament will support this great project by a large majority.
That concludes the debate on this item.
The vote will be held tomorrow, Tuesday, at 12 noon.
. – I am delighted that our committee is unanimous in its support for this project. It is vital for:
- technological reasons: this is an innovative project and is an improvement on the guarantee of services provided by the US-owned GPS.
- economic reasons: the sector needs to retain an appropriate level of activity. There will be a large number of direct or related jobs.
- strategic reasons: Galileo improves the autonomy of our defence systems.
- political reasons, because the project keeps the EU to its purpose.
The EU has limited itself to creating the conditions for the emergence of the necessary new activities. The amendment requiring the concession holder to repay the investment illustrates this spirit.
The autonomy of nations is strengthened. The PRS goes in this direction and enables each country to gain access to a technology that would be unattainable for them on their own.
This cooperation also includes countries outside the EU.
In conclusion, this project shows that true cooperation does not need a Constitution. This is a good project; let us hope that it will soon find its place in the budgetary plan.